 506DECISIONSOF NATIONAL LABOR RELATIONS BOARDKoons Ford of Annapolis,Inc.andDistrict 65,United Automobile,Aerospace and AgriculturalImplement Workers of America.Cases 5-CA-15050 and 5-RC-1189924 December 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSOn 30 May 1984 Administrative Law JudgeMarvin Roth issued the attached decision. The Re-spondent filed exceptions and a supporting brief,and the General Counsel filed cross-exceptions anda supporting brief.Additionally, the Respondentfiled three motions to reopen the record and theGeneral Counsel filed a brief in opposition to theRespondent's first motion to reopen the record.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2 and to adopt the recommended Orderas modified.iTheRespondent and the GeneralCounsel have excepted to some ofthe judge's credibility findings. The Board's established policy is not tooverrule an administrativelaw judge's credibilityresolutions unless theclear preponderanceof all the relevant evidence convinces us that theyare incorrect.Standard Dry Wall Products,91NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefullyexaminedthe record andfind no basis for reversing the findings.In adoptingthe judge's finding thattheRespondentviolated Sec.8(a)(1) ofthe Act byinterrogating employees concerning their unionsympathies,we do not relyon his citationtoVincent et Vincent of Allen-townMall,259 NLRB 1025 (1982),insofar as that case applies a per serule regarding interrogation violations.SeeRossmoreHouse,269 NLRB1176 (1984).The judgerecommendedthat theBoard issue a narrow cease-and-desistorderrequiring the Respondent to cease and desistfrom violatingthe Act "inany like or related manner."We find theRespondent's con-duct in thiscase egregiousenough to warrant theissuanceof a broadcease-and-desist order. Accordingly,we shall substitutethe broad injunc-tive language,requiring the Respondent to ceaseand desist from violat-ing theAct "in any othermanner," for the provision recommended bythe judge. SeeHickmott Foods,242 NLRB 1357 (1979).2The Respondent excepts to the judge's findingthat itviolated Sec.8(aX3) and(1) of the Act by granting unlawful wageincreases,basing itsexception,in part,on certain factual errors made by the judge.We havereviewedthe decision in lightof the recordevidenceand theRespond-ent's contentions and make thefollowing factual corrections.The judge found thatthe Respondent's new car make-ready manager,Irv Sherbert, held ameeting with employees under his supervision andthereafter recommended raises to General Manager Hendrickon 4 Janu-ary 1983.However,Sherbert metwiththese employees and made hisrecommendationstoHendrickinmid-December 1982. In addition, thejudge statedthatwhen Parts Department Manager RichardGavin rec-ommended raises in January 1983for three of hisemployees,their nameswere added to a list that Hendrick hadalreadyprepared containing thenames of three other employees also under the supervisionof Gavin-employees Conway, Mitchell,and JamesSherbert.EmployeesConway,Mitchell,and Sherbert,however, wereparts department employees in thePorsche-Audi Division, which wasnot underGavin's supervision. In cor-recting these errors, we find that the remainingevidence as set forth bythe judgefullysupports his findingthatthe Respondent granted unlawful1.The judge found that the Respondent violatedSection 8(a)(3) and (1) of the Act by granting the"technician of the year" award to its mechanics inorder to discourage employee support for theUnion.We disagree. As noted by the judge, thecomplaint does not contain any allegations with re-spect to this conduct. At the hearing, the Respond-ent raised the "technician of the year" award byway of defense to other allegations of unlawfulconduct found in the complaint. The GeneralCounsel stated that he was not previously aware ofsuch an award, but at no time did he take a posi-tionwith respect to the award, nor attempt toamend the complaint to allege the "technician oftheyear"award as a violation. Since the complaintcontains no allegation that this conduct was unlaw-ful, and the General Counsel did not seek to amendthe complaint after he learned of the award, norurge its illegality, we find that the matter was notfully litigatedas a violationof the Act. According-ly,we do not adopt the judge's finding that the Re-spondent violated Section 8(a)(3) and (1) of the Actby granting the award.2.The judge found that the Respondent's generalmanager, Ronald Hendrick, violated Section 8(a)(1)of the Act by threatening certain employees that"if the Union got in he would not be able to talkdirectly to the employees as he had been doing butwould have to go to the Union." The Board hasrecently held inTri-Cas4 Inc.,274NLRB 377(1985), that a statement concerning loss of access tomanagement in the event of unionization does notconstitute a threat but "simply explicates one of thechanges which occur between employers and em-ployees when a statutory representative is select-ed."3Accordingly, we find Hendrick'sstatementdid not constitute unlawful conduct. Therefore, wedismiss this allegation of the complaint.3. In his recommended Order, the judge provid-ed, inter alia, that the election be set aside, that acease-and-desist order be issued, and that the Re-spondent recognize and, on request, bargain collec-tivelywith the Union as the exclusive bargainingrepresentative of the employees in the unit foundappropriate.We agree.4wage increases. In sofinding,we agreewith the judge's conclusion thatthe unlawful wage increases were violative of Sec.8(a)(1).Further,we do not rely on any adverse inference the judge may havedrawn from employeeArchie Brown's testimony that he was never eval-uated pursuantto theRespondent's alleged semiannual review policy.Brown wasa bodyshop employee who was not subject to the semiannu-al review policy describedby the RespondentMember Babson additionally notes that the unlawful wage increasesconstitute independent violations of Sec. 8(a)(1) ofthe Act underNLRBv ExchangeParts Co.,375 U.S. 405 (1964).a Ibid.4In agreeing with the judgethatthe election should be set aside,Chairman Dotsonfinds it unnecessary to rely on his citation toEnolaContinued282 NLRB No. 88 KOONS FORD OF ANNAPOLIS507In ascertainingwhether a bargaining order iswarranted to remedy the Respondent'smisconductwe apply the test set out inNLRB v.Gissel PackingCo.,395 U.S. 575(1969). InGissel,the Court delin-eated two types of situations where bargainingorders are appropriate:(1)"exceptional"casesmarked by"outrageous"and "pervasive"unfairlabor practices;and (2) "less extraordinary" casesmarked by"less pervasive"practices.sThus, theCourt placed its approval on the Board's use of abargainingorder in"lessextraordinary"caseswhere the employer's unlawful conduct has a"tendency to undermine[the union's]majoritystrength and impede the election processes."e TheCourt indicated that when the unfair labor prac-tices are less flagrant and the union at one time hada majority support among the unit employees theBoard may considerthe extensiveness of an employer's unfair practicesin terms of their past effect on election conditionsand the likelihood of their recurrence in the future.If the Board finds that the possibility of erasing theeffects of past practices and of ensuring a fair elec-tion(or a fair rerun) by the use of traditional reme-dies, though present,isslight and that employeesentiment once expressed through cards would, onbalance,be better protected by a bargaining order,then such an order should issue.?In considering the Respondent's conduct in thiscase the judge intimated, without explicitly stating,that the unfair labor practices the Respondent com-mitted fall into the second category rather than thefirst category.8We fmd it unnecessary to resolvewhether the conduct is Category I or Category IIsincewe fmd that the Respondent's conduct fallsinto at least the second category and therefore abargaining order is warranted in any event.The judge noted there were approximately 26 in-stances from mid-November 1982 until the 12 Janu-ary 1983 election in which four of the Respond-ent's officials, including President John Koons Jr.,either threatened employees with plant closure, dis-charge, and layoff, more onerous working condi-tions and stricter work rules leading to the dis-charge of employees, and loss of privileges andbenefits; interrogated employees concerning theirSuper Thrift,233 NLRB 409 (1977), andDal-Tex Optical Co,137 NLRB1782(1962), and any language found therein"Gissel,supra at 613-614.°Id.at614Id. at 614-615e Thejudge stated that the case would have plainly constituted a "Cat-egory I"case had John Koonsnot backedaway from a prior threat toclose the plant.In issuing the bargaining order,he found that the Re-spondent"has engaged in a pattern of unremedied unfair laborpracticeswhich effectivelydestroyedthe conditions for afree and fair election[and] that those conditionsprobably cannotand will not be restored atany time in the forseeable future."union sympathies and the organization campaign;or unlawfully solicited employees to campaignagainst the Union.The most serious of the threats were those ofplant closure, discharge, and layoff made by JohnKoons Jr., Service Manager Tomarchio, and Sher-bert. In early December during the height of theunion organizational campaign, Koons, while inter-rogating employee Pierson about the Union, toldhim that "he didn't need the dealership and hewould close it down and turn it into an apartmentbuilding or an office building." Later that month,at the annual Christmas party, a heated argumentensued between Hendrick and employee Kubert.John Koons intervened and with several employeespresent stated that "he did not need Koons Ford ofAnnapolis, that he hada place inFlorida and couldclose the doors and move to Florida and that lifewould go on without Koons Ford." In response toKubert's statementthat he would not put his jobon the line if he did not feel strongly about theUnion, Koons replied, "You already have."Tomarchio engaged in similar threats while in-forming employee Jones that if the Union came inthey would lose the benefit of working on cars ontheir own outside the dealership. Tomarchio toldhim he would be fired if he attempted to circum-vent that regulation.He reiterated the threatsKoons made at the Christmas party by tellingJones that Koons did not need the Annapolis deal-ership and could close its doors and lock employ-ees out. Additionally, Tomarchio told employeesKubert and West that with the stricterregulationsthat would be established once the Union came in,employees could be fired or fined for coming inlate,making unsatisfactory car repairs, or askingfor more time to complete a job.Finally,Sherbert also engaged in dischargethreats.9While meeting with some of his depart-mentemployees after work, Sherbert threatened ontwo occasions the two least senior employees in hisdepartment that if the Union came in they wouldbe laid off. He also threatened employees Howesand Buckalew with discharge, stating that employ-ees who did "anything wrong," who "goofed," orwere "late even once" would be fired.Other threats of reprisal were also made. For ex-ample, General Manager Hendrick threatened thatif the Union came in the employees would losesuch privileges as "hobby night" (where employees9The judgespecificallynoted that although ManagerSherbert was alow-levelsupervisor,he was "looked upon as something of a fatherfigure by the young unskilled employees"and "[t]herefore he was in aposition to exert strong influence on these employees"We draw no con-clusionsfrom how Sherbert was subjectively perceived by his depart-ment employees and disregard the judge's remark. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDused the facility to work on their own cars free ofcharge),discountson parts, loans, the annualChristmas party, and leaving work early, all ofwhich benefits were considered important "perks"by the employees. These threats were directed atindividual employees as well, as at groups of em-ployees at regularly scheduled service departmentmeetings.Tomarchio also issued threats of thisnature to individual employees throughout Novem-ber and December 1982 as did Sherbert at his regu-lar gatheringof department employees each nightafter work.In addition to threatening the employees,interro-gating them,and soliciting some of them to cam-paign against the Union,the Respondent unlawful-ly granted wage increases and redressed employeegrievances. Thus, on 6 January 1983 the Respond-ent, to discourage support for the Union, gave payincreases averaging between 25 and 60 cents perhour to 15 used car, parts, and make-ready depart-ment employees.110For the same reason, and onthe same day, nine body shop employees had theircompensation formula changed in response to theirexpressed complaints,a change that also resulted inan increase in wages for them. Accordingly, thejudge found that the Respondent violated the Actby both redressing employees' grievances and bygranting an unlawful wage increase."1In determining whether a bargaining order is ap-propriate,in addition to examiningthe severity ofthe violations committed,the Board also examinesthe present effects of the coercive unfair laborpractices that would prevent the holding of a fairelection.12It is highly significant that many of 'the violationspresent here were of an extremely seriousnature.Both the courts and the Board have long recog-nized that threats of job loss (i.e., plant closure, dis-charge, and layoff) because of union activity areamong the most flagrant interferences with Section7 rights and are more likely to destroy- electionconditions for a lengthier period of time than other10 The judge, afteranalyzing the increases granted tothe 15 employ-ees, inadvertently concluded that 16 employeesreceivedincreases.11We agreewiththe judge that the change in thebody shop employ-ees' compensation formula constituted an unlawful redress of grievanceswith or without the increasein their wages.12 Quality AluminumProducts,278 NLRB 338,339 (1986).SeeNLRBv.Davis,642 F.2d 350,354 (9th Cir.1981),where the court stated thatGisselinstructed the Board to consider the extensivenessof the unfairlaborpractices,their pasteffecton election conditionsthe likelihood oftheir recurrence, and the probabilitythat a fair electioncan be held. SeealsoNLRB v. Appletree Chevrolet,608 F.2d 988,997 (4th Cir. 1979),where thecourtstated that since an election is the preferred method fordetermining a bargaining agent,to justifythe issuance of a bargainingorder the Board must"go beyond a finding of such unfair labor practicesand ... make 'a detailed analysis assessingthe possibilityof holding afairelection intermsof any continuing effect of misconduct,and the po-tential effectiveness of ordinary remedies."'unfair labor practices. l3 Indeed, the natural andlikely result of the threats found here was to rein-force the employees' fear that they would lose em-ployment if they persisted in their union activity.This fear was exacerbated by the fact that theseviolations were committed by Koons, the Respond-ent's top official, and two department managers ofthe unit employees. The positions these personsheld clearly served to strengthen and amplify inthe minds of the employees, the seriousness of thethreats conveyed.14The Respondent's carefully calculated and timedwage increase for 15 make-ready, parts, and usedcar department employees on 6 January 1983 wasan equally serious violation. The same can be saidof the 6 January 1983 wage increase to the ninebody shop employees resulting from the concomi-tant redress of their grievances to change the com-pensation formula. The body shop employees' com-pensation change was enacted after the Respondentoffered employees a choice between the existingformula, over which the employees had constantlyexpressed their displeasure, and the old formula,which the employees manifestly preferred. Thiswas clearly a "deliberately embarked upon .. .course of action designed to convince the employ-ees that their demands [would] be met throughdirect dealing with Respondent and that union rep-resentation could in no way be advantageous tothem. Obviously such conduct must, of necessity,have a strong coercive effect on the employees'freedom of choice, serving as it does to eliminate,by unlawfulmeansand tactics, the very reason fora union's existence."15Wage increases in particularhave a potential long-lasting effect, since theBoard's traditional remedies do not require the Re-spondent to withdraw the benefits, from the em-ployees.16Finally, the numerous and extensive threats ofloss of benefits and more onerous work conditions,repeatedly and persistently engaged in by the Re-spondent's officials, suggest a careful orchestrationand general campaign to destroy employee supportfor the Union.The success of the Respondent's unlawful cam-paign is illustrated by the clear dissipation of unionsupport during the period of the Respondent's mostegregious violations. By 16 December the Unionhad obtained at least 38 valid authorization cards13 See,e.g.,Gissel,supra at 611 fn. 31;Pggly Wigglyv.NLRB,705F.2d 1537,1542(11th Cir. 1983);ThriftwaySupermarket,276 NLRB 1450(1985).14 SeeKona 60 Minute Photo,277 NLRB 867 (1985);Ohio New & Re-built Parts,267 NLRB 420(1983).15Teledyne Dental Products Corp.,210 NLRB 435 (1974).16Red Barn System,224 NLRB 1586 (1976),enfd.574 F.2d 315 (6thCir. 1976). KOONS FORD OF ANNAPOLIS509out of a total of 66 unit employees.17 Less, than 1month later, the Union received only 27 votes inthe election. It was within this 3- to 4-week periodthat JohnKoonsJr. and other officials of the Re-spondent made threats of plant closure and job lossand within I week of the election granted wage in-creases and redressed employee grievances. TheRespondent's officials also throughout this periodrepeatedly hammered home the theme that union-izationwould result in loss of benefits and moreonerous working conditions for employees.We find that the inhibitive effects of these unfairlabor practices are likely to persist despite a sub-stantial level of turnover and concomitant passageof time.18We note the judge's finding that a sub-stantial portion of the turnover occurred amongtheRespondent's younger less skilled employees,while many of the older more skilled employees,who were the direct targets of many of the threats,are still employed. Evenassumingthe accuracy ofthe factsas setforth in the Respondent's 1 October1986 motion to reopen the record, the 21 remainingunit employees include: 3 of the 13 mechanicswhose department members were subject to thethreats of plant closure and discharge; 4 of the 9body shop employees whose compensation waschanged resulting in an unlawful wage increase andredress of grievances; and 7 of the 15,parts, make-ready, and used car department employees who re-ceived wage increases the week of the election. In17 The Respondent excepts to the judge's findings that 11 particularauthorization cards are valid.Mechanics with helpers were involved inthe signing or solicitation of nine of those cards, and the Respondent con-tends that those mechamcs are supervisors under the Act.Of those ninecards, the card of employee McMullen is also alleged by the Respondentto be invalid underNLRB v. SavairMfg. Co.,414 U.S. 270,277 (1973).The remaining 2 cards of the 11 that the Respondent challenges as in-valid are those of Lawrence and Epling.The General Counsel excepts tothe judge's finding as invalid one card signed,by employee Snodgrass.]Based on his findings, the judge concluded the Union demonstrated ma-jority support as of 24 November 1982(32 out of 62 unit employees) and16 December 1982(40 out of 66 unit employees).We adopt the judge's finding that the mechanics with helpers were notsupervisors under the Act.SeeSoilEngineeringCo.,269NLRB 55(1984).Having made this determination,it is clear that by at least 16 De-cember 1982 a majority of the employees had designated the Union astheir representative.Accordingly,we find it unnecessary to pass on thevalidity of the cards signed by employees Lawrence,McMullen, Snod-grass, and Epling.Chairman Dotson,who dissented inSoil Engineering Co.on the basisthat the employees with helpers clearly had the independent authority todischarge a helper,would agree with the judge's finding that here themechanics with helpers exhibited no such authority.Accordingly,he alsoadopts the judge's finding that the mechanics with helpers were not su-pervisors under the Act.18 The Respondent filed three motions to reopen the record to presentsupplemental evidence indicating the change in ownership from JohnKoons Jr. toJoseph Koons on 1 July 11984 as well as evidence of employ-ee and management turnover subsequent to the hearing.In its latestmotion,the Respondent presented evidence that as of 1 October 1986,only 21 of the original 66 unit employees remained and the proposed unithas expanded to 92 employees.We deny the motions to reopen on thebasis that, as shown above,the evidence sought to be adduced would notrequire a different'result.See Sec. 102.48(d)(1) of the Boards Rules andRegulations.'light-of the"O.1itensive and repetitive nature of theviolations,in particular the threats engaged in atgeneral department meetings, we do not assumethat other employees were unaffected. The contin-ued presence of these employees creates a potentialthat the inhibitive effect of the unfair labor prac-tices remain,preventing the possibility of a fairelection.19Substantially parallel circumstances were presentinNLRB v. Air Products & Chemicals,717 F.2d 141(4thCir.1983), in which the Fourth Circuit en-forced a bargaining order issued by the Board.20There,the employer engaged in similar unlawfulactivity, namely, threats to force a strike by notagreeingto union demands, of loss of benefits, andof-the futility of selecting the union,, as well as so-licitation of employees to dissuade other employeesfrom. supporting the union. Additionally, three sep-arate employer officials threatened employees ' withplant closure and there was one threat of dis-charge. As in the instant case, there were no 8(a)(3)unlawful discharges.21 In issuing the bargainingorder the Fourth Circuit relied on other factorsspecified by the Board that are also present in thiscase, namely, the substantial percentage of employ-ees affected, the serious nature of the threats, theextended period over which the violations oc-curred, and the large number of managers guilty ofviolations.Id. at 147. The, court 'concluded thatthese factors "clearly satisfie[d] the specificity re-quirement" the Board must meet to justify the issu-ance of aGisselbargaining order. Id. at 146.We believe that, under the circumstances of theinstant case, simply requiring the Respondent to re-frain from unlawful conduct will not eradicate thelingering effects of the hallmark violations, and willnot deter their recurrence.We further concludethat the employees' representation desires, once ex-pressed through authorization cards would, on bal-ance, be better protected by our issuance of a bar-gaining order than by traditional remedies.Accordingly, we adopt the judge's recommenda-tion that the Respondent be required to bargainwith the Union as the duly designated representa-tive of a majority of its employees in the unit foundappropriate for purposes of collective bargaining,effective 16 December 1982, the date by which theUnion acquired authorization cards from a majority12 SeeQuality Aluminum,supra.20 263 NLRB 341 (1982).21We note thefacts here are even stronger for issuing a bargainingorder in that,unlikeNLRB v Air Products,there was alsoan unlawfulgrant of benefits. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employees in the unit after the Respondent hadcommenced its unlawful course of conduct.22ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Koons Ford of Annapolis, Inc., Annap-olis,Maryland, its officers, agents, successors, andassigns, shalltake the action set forth in the Orderas modified.1.Substitute the following for paragraph 1(a)."(a)Threatening its employees with plant clo-sure,loss of jobs, job security, or opportunity foradvancement, loss of privileges or benefits of em-ployment, more onerous working conditions, futilecontract negotiations, or other reprisals if they des-ignate, select, or support District 65, United Auto-mobile,Aerospace and Agricultural ImplementWorkers of America or any otherlabor organiza-tion as their bargaining representative."2. Substitute the following for paragraph 1(g)."(g) ' In any other manner interfering with, re-straining,or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of theAct."3.Substitute the attached - notice for that of theadministrative law judge.IT IS FURTHER ORDEREDthat theelection inCase 5-RC-11899is set asideand that the petitionis dismissed.22 Seefn. 17 supra. We need not decide whether the Union had a ma-jority at an earlier date since all of the Respondent's unfair labor prac-tices committed prior to 16 December 1982 are otherwise specificallyremedied.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten you with plant closure,loss of jobs, job security, or opportunity for ad-vancement, loss of privileges or benefits of employ-ment, more onerous working conditions, futile con-tract negotiations, or other reprisals if you desig-nate, select, or support District 65, United Auto-mobile,Aerospace and AgriculturalImplementWorkers of America or any otherlabor organiza-tion as your bargaining representative.WE WILL NOT coercively question you aboutyour union attitude or activities or those of yourfellow employees.WE WILL NOT solicit you toengage in antiunionactivity.WE WILL NOT grant wage increases or other im-provements in terms and conditions of employ-ment,or remedy grievances,in order to discouragesupport for District 65; provided, however, thatnothing herein requires us to vary or abandon anyeconomic benefit or any term or condition of em-ployment that we have heretofore established.WE WILL NOT refuse to recognize or bargaincollectivelywith District 65 as the exclusive bar-gaining representative of our employees in the fol-lowing appropriate unit:All full time and regular part time Service De-partmentemployees,includingmechanics,body and paint shop workers, parts depart-ment employees, drivers, helpers, make readyemployees, porters, dispatchers, and janitorsemployed at our Annapolis, Maryland, facility,but excludingsalespersons, office clerical em-ployees, guards and supervisors as defined inthe Act.WE WILL NOT unilaterally change wages orother terms or conditions of employment withoutprior notice to District 65 or without affordingDistrict 65 an opportunity to negotiate and bargainconcerning such matters.WE WILL NOT in any other manner interferewith, restrain; or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL recognize and, on request, bargain col-lectivelyin goodfaithwith District 65as the ex-clusive bargaining representative of our employeesin the unit described above, and embody in asigned agreement any understanding reached.KOONS FORD OF ANNAPOLIS, INC.Joseph J. Baniszewski Esq.andEdward Noonan, Esq., forthe General Counsel.Robert E. Campbell, Esq.andSusan S. Grover, Esq.,(Donovan, Leisore,Newton & Irvine),ofWashington,D.C., for theRespondent-Employer.Larry Steele,ofMartinsburg,West Virginia, for theCharging Party-Petitioner.DECISIONSTATEMENT OF THE CASEMARVIN RoTH, Administrative Law Judge. Theseconsolidated cases were heard at Baltimore, Maryland,on June 6 through 9 and 20 through 24 and on October17 and 18, 1983. The charge was filed by District 65,United Automobile, Aerospace and Agricultural Imple- KOONS FORD OF ANNAPOLISment Workers of America (Union)January 17^-1983.The complaint, which issued on March 14 and wasamended at the hearing,allegesthat ,Koons Ford of An-napolis, Inc. (Respondent or the Company), violated Sec-tion 8(a)(1), (3), and (5) of the National Labor RelationsAct. The Company's answer denies the commission ofthe alleged unfair labor practices.Pursuant to a Stipulation for Certification upon Con-sentElection approved by the Regional Director on De-cember 16, an election was conducted on January 12,among the employees in the following appropriate unit:All full time and regular part time Service Depart-ment employees, including mechanics, body andpaint shop workers, parts department employees,drivers, helpers, make ready employees, porters, dis-patchers and janitors employed at [the Company's]Annapolis,Maryland, facility but excluding salespersons, office clerical employees, guards and super-visors asdefned in the Act.The tally ofballots showedthat of approximately 66eligiblevoters, 27 voted for the Union and 39 votedagainst theUnion. There were no challenged ballots.The Union filed timely objections to the conduct of theelection, numbered I through 15, but subsequently with-drew Objections,5, 7, 8, and 14. On March 25 the Re-gional Directorissued hisReport on Objections, ,fordingthat the objections covered the same subject matter asthe unfair labor practice complaint. The Regional Direc-tor ordered that the unfair labor practice and the repre-sentationcasesbe consolidated for the purpose of hear-ing, ruling,and decision by an administrative law judge,and that thereafter, the representation case be transferredto and continued before the Board.All parties were afforded full opportunity to partici-pate, topresent relevantevidence, to argue orally, and tofilebriefs.On the entire record inthis case,2 and frommy observation of the demeanor of the witnesses, andhaving considered the briefs submitted by the GeneralCounsel and the Company, I make the followingFINDINGSOF FACT1.THEBUSINESSOF RESPONDENTThe Company, a Maryland corporation with an officeand place ofbusinessin Annapolis, Maryland,is engagedin the retail sale and service of automobiles. In the oper-ation of itsbusiness, the Company annually derives grossrevenuesin excessof $500,000, and annually purchasesgoods and materials valued in excess of $5,000 directlyfrom points outside the State of Maryland. I ford, as theCompany admits, that it is an employer engaged in com-merce withinthe meaningof Section 2(6) and (7) of theAct.1All date, herein are for the period from July 1, 1982, 'through June30, 1983, unless otherwise indicated.8 The official transcript of proceedings is corrected in accordance withmy order to showcausedated March 15, 1984.511IL THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaningof Section 2(5) of the Act.III.THE ISSUEThe principal issues in these cases are:1.Whether the Company engaged in interrogation,threats of plant closure, discharge, layoff, loss of job se-curity and opportunity for promotion, deprivation ofbenefits and privileges,more onerous working condi-tions, futility of selecting the, Union, as bargaining, repre-sentative-and other reprisals, solicitation of employees toinform management about union activities and to talkagainstthe Union to other employees, all in order to dis-courage support for the Union, and thereby violated Sec-tion 8(a)(1) of the Act.2.Whether the Company granted pay increases, bo-nuses, and other changes in employee compensation inorder to discourage employee support for the Union, andthereby violated Section 8(a)(1) and (3) of the Act.3.Whether the election of January 12 should be setaside.4.Whether by the above alleged unfair labor practicesthe Company precluded the holding of a fair election,and therefore violated Section 8(a)(5) and (1) of the Actby refusing to recognize and bargain with the Union asrepresentative of the employees in the appropriate unitand unilaterally changing terms and conditions of em-ployment. Subsidiary to this issue are the questions ofwhether an uncoerced majority of the Company's unitemployees designated the Union as their bargaining rep-resentative, and whether mechanics with helpers are su-pervisorswithin the meaning of the Act, as alleged bythe Company. (The status of these mechanics is also sub-sidiary toallegedviolations of Section 8(a)(l) involvingthose individuals'.)IV. BACKGROUND AND PRELIMINARY ISSUE: THECOMPANY'S OPERATIONS AT ANNAPOLIS, AND THESTATUS OF MECHANICS WITH HELPERSIn order to place at least some of the present allega-tions in proper perspective, it is necessary to consider thehistory and organizational structure of the Company'soperations. The Company is one of four automobile deal-erships that are owned and actively controlled by JohnW. Koons-Jr. The other three, all in Northern Virginia,are JKJ Chevrolet, Koons Chrysler-Plymouth, and JKJChrysler-Plymouth. Koons also has a dealership in Flori-da, but he is not actively involved in its day-to-day oper-ations.Koons is president of each of the dealerships.Since June 1981, Ronald Hendrick has served, as theCompany's general manager in charge of the Annapolisdealership.Ned Tomarchio became service departmentmanager in late March 1982, succeeding Bob Rose. To-marchio abruptly terminated his employment with theCompany on December 20, 1982, under circumstancesthatwill be discussed. James Collins, who previouslyserved as a dispatcher and assistant to Tomarchio,became acting service manager and subsequently (in lateJanuary) was designated as service manager. However, 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDinApril, Collins was replaced in that capacity by DaveSparrow.Collins remained in a subordinate capacity toSparrow as administrative service manager.The servicedepartment,which is the most important department in-sofar as the present case is concerned,includes line me-chanics (also known as technicians), service writers, thedispatcher,porters and mechanics'helpers.The bodyshop manager also reports to the service manager. At alltimes material,Betty Dorr was body shop manager. InDecember 1982 the department had six body, or metal,employees and three painters.Linwood Hall was bodyshop foreman(subordinate to Dorr)until some time inDecember. In early January, body employee Thalsberg(Crip) Brown was promoted to foreman.3 The sales de-partment,headed by John Taber, includes new- andused-car sales and the finance office. In December andJanuary,Mario Debini was in charge of new-car sales.Irv Sherbert, who isand was at all times material new-car make-ready manager,normally reported to Debini,except that on technical matters he would report to theservice manager. Make-ready included one mechanic andabout five employees whose principal jobs were to clean,undercoat, and otherwise prepare new cars for deliveryand to do general maintenanceworkon the premises.Edward Christmas was used-car manager.In Decemberand January the used-car department included three me-chanics and one make-ready employee, in addition tononunit salesmen. The finance office, headed by Comp-troller Bob Schmick,included about six clerical employ-ees.The'parts department,headed by Richard Garvin,included counter(sales),employees, clerks, and drivers.There is also a general office. The Company also has aPorsche-Audi dealership, headed by Hendrick, parallel tobut smaller than the Ford dealership, with its own sales,parts, and service departments. (The unit includes boththe Ford and Porsche-Audi dealerships.)In December and January, there were approximately13 line mechanics in the Ford service department and 3in the Porsche-Audi service department. The line me-chanics, who are skilled workers, were normally paid ona flat-rate hour basis. The mechanics were paid anhourly rate of up to $12.25 per hour, depending on theirqualifications, i.e., number of certifications in specializedareas.However, they were not paid by the clock. Rathertheir paydepended on the timeallowed for each job bythe ChiltonManual,or the Ford Manual for warrantywork.Thus a proficient mechanic could "beat thesystem," and therebyenhance his earnings,by regularlyperforming satisfactorywork in less than the manualtime(flat rate).Some mechanics found that they couldalso enhance their earning capacity by having a helper,i.e.,an unskilled individual who was in the process, oflearning automotive mechanics work. Two mechanics(JamesFelesky and John Leary) each had one helper(Pat Evans and Daniel Pearsall, respectively). MechanicKarl -Jones had two helpers (Ed Buckalew and Johna'Brown testified that he was promoted as of January 1.General Man-ager Hendrick testified that he promoted Brown 1 or 2 days after he de-livered a speech to the service department employees.However, theCompany's records indicate that Brown was promoted to "body shop es-timator" on January 5, the day Hendrick delivered the speech.I find thatBrown was promoted prior to the speechHowes). Use of a helper was initiated at the request ordirection of the general manager or the service manager.The evidence fails to indicate that any mechanic soughtto obtain a helper.(When Service Manager Tomarchiotold Jones that he should take a second helper, Jonessuggested Howes, then a porter, because helper Bucka-lew had recommended him. However,Jones was not fa-miliar with Howes' qualifications, and did not even wanta second helper.)Indeed, it was Tomarchio's idea thatselectedmechanics should have helpers. The Companywas primarily interested in using its mechanics to trainother employees. As far as the mechanics were con-cerned, helpers were useful only if and when the helperprogressed sufficiently in his work to generate income(for the mechanic) that exceeded the helper's hourlywage. As will be discussed, these two interests did notalways coincide.The helpers were paid an hourly wage, either the min-imumwage or slightly more Usually, but not always,their wages were deducted from the mechanic's earnings.However, the Company processed the helpers paychecks(as it did for mechanics and all other personnel),and alsopaid the helpers' fringe benefits (holiday and vacationpay and employer insurance contributions).When help-ers were temporarily transferred to other work (alwaysat the Company's direction), e.g., to make-ready, theCompany paid their wages. In the case of Daniel Pier-sall, both Manager Hendrick and Leary recognized thathe had personal problems that were interfering with, hiswork, and therefore that he would be of questionablebenefit to Leary.4 Eventually Leary informed Hendrickthat Piersallwas simply a "goof-off." On the basis ofLeary's opinion, Hendrick terminated Piersall.'The mechanics have little authority over their helpers,beyond training them and directing them in their workof helping the mechanics. The mechanics had no author-ity to hire, transfer, lay off, or terminate their helpers, oreven to alter their wages, although the mechanics usuallyabsorbed the cost of those wages. If a mechanic felt thathe did not have enough work to justify a helper, or thatthe helper was not working out well, he could so informthe general manager or the service manager, who wouldthen decide what action to take, e.g., suggest that themechanic give the helper a further try (as Tomarchio ini-tiallydidwith a previous Jones' helper), transfer thehelper to other work (as with helper Evans), or termi-nate the helper (as with Piersall and eventually withJones' former helper, Kevin McMaster). If the mechanichas an attitude or other similar problems with the helper,he would not attempt to discipline the helper. Instead (asdid Leary withPiersall),he would report the problem tothe service manager, who would take such action as hedeemed appropriate. The mechanics did not even haveauthority to alter their helper's working hours, e.g., byletting the helper leave early.5 If the mechanic felt that4Hendrickinitially testifiedthatLeary paidPiersall'swages. Howev-er, after examining pertinentcompany records,Hendrick admitted thatthiswas not true.5General Manager Hendrick testified that the mechanics had such au-thority.However,his testimony is inconsistent with the testimony ofContinued KOONS FORD OF ANNAPOLIS513his helper was working out well,and deserved a raise, hecould so inform the general manager or service manager(as Jones did with Buckalew).As the increase would becoming from the mechanic's pay, the Company had littlereason to reject such requests.ThusManager Hendricktestified that it basically made no difference to the Com-pany whether the mechanic was willing to give thehelperan increase.The Company did not,untilthe third day of this hear-ing, contend that mechanics with helpers were supervi-sors under the Act. Indeed, the Company stipulated thatFelesky, Leary, and Jones were eligible to vote in theelection, and did not challenge their ballots.At the hear-ing, I ruled that the Company could litigate their allegedsupervisory status in this proceeding.However I alsostated,and I now so find,that the Company's prior stip-ulationmayproperlybe considered as an admissionagainst interest.According to company counsel, theCompany reconsidered its prior position after hearingtestimony by former line mechanic Thomas Dixon thathe considered John Leary to be a supervisor because he"had people working under him." (In fact,Leary hadonly one helper.) However, the Company, and specifical-lyManager Hendrick, who was intimately involved in allaspects of the Company's operations,did not learn any-thing about the status of the line mechanics as a result ofthis hearing that he did not already know.If the mechan-icswith helpers enjoyed supervisory authority,then it isobvious that Hendrick would have been aware of thatfact at the time of the representation hearing.Moreover,the evidence adduced with regard to the Company'soverall operations in general and line mechanics in par-ticular,indicates thatwithin the Company'soperatingstructure,linemechanicsenjoyed thesame status regard-less of whether they had helpers. All mechanics puncheda timeclock,received an hourly wage based on their in-dividual qualifications as mechanics,and were paid onthe flat-rate system (i.e., on the basis of their output ofmechanical work).In contrast the Company'smanagers (admittedly su-pervisors)were paid on a salary plus commission or in-centive basis,and did not punch a timeclock.The me-chanics had no authority over any employees other thantheirown helpers.Each manager had or shared anoffice.In contrast each mechanic had only his own workstall.Allmechanics were required to wear blue workuniforms;the managers wore street clothes or executive-type uniforms, except for James Collins, who by his ownchoice wore the work uniform. The line mechanics, re-gardless of whether they had helpers, spent nearly all oftheir time performing mechanical work.In contrast themanagersexcept for Irv Sherbert, performed little or nounit work,and even Sherbert spent much of his time di-recting the work of the make-ready crew. The managersformer Service Manager Tomarchio, made in a different context, thateven the mechanics had to request permission to leave early If the me-chanics could not leave early without permission from the manager, thenit is unlikely that they could independently grant such leave to their help-ersMoreover,helpers might be needed for temporary transfer to otherwork.Therefore I credit the testimony of helper Buckalew that if hewanted to leave early he would ask mechanic Jones, who would thencheck with the service managerattended periodic managerial meetings,includingmeet-ingsconcerningtheUnion'sorganizational campaign.The mechanics, including those with helpers, were notinvited and did not attend such meetings. However, allmechanics were required to attend service departmentmeetings, together with other department employees. Alllinemechanics were subject to the provisions of theCompany's "Technicians Job Description," which pur-ported to reflect company policy, and which indicatedclose supervisory control over the line mechanics. Forexample, mechanics could obtain work only from the dis-patcher,they could be disciplined for excessive "come-backs," they had to punch a timeclock and obtain per-mission to arrive late or leave early,and they were re-quired to attend service department meetings and to parkin a lot assigned for their use.The mechanics job description contained 27 provi-sions,only one of which made any distinction betweenmechanics with helpers and those without,namely rule13,which provided that "technicians with apprentices orhelpers are responsible for repairs done by their helpers."Theseprovisions are inconsistentwiththe discretion usu-ally accorded to personnel with supervisory status. Aspart of its defense on the merits of this case,the Compa-ny presented testimony and other evidence to show thatthe Company has a semiannual review policy,at least for"non-productive personnel," i.e., those paid on the basisof a fixed salary or hourly wage, in the service depart-ment.Although this would include mechanics' helpers,no evidence was presented that the mechanics with help-ers were ever involved in this process. It is evident thatthe limited authority given to the mechanics with helperswas intended to facilitate the work of the mechanics andmore importantly,as part of the process of training em-ployees who themselves were potential mechanics, to thepoint where they could work on their own. As formerservice manager Tomarchio put it so aptly in his testimo-ny, "You don't need one supervisor for every personworking."Tomarchio's explanation is a virtual admissionthat the mechanics cannot be regarded a supervisors.The recentBoard decision inSoil EngineeringCo.,269NLRB 55, 56 (1984), is dispositive of the Company'scontention. That case involved the question of whetherdrillerswith helpers were supervisors under the Act.The Board found that the employer followed a policy oftaking disciplinary action against helpers,including dis-charge, based on the recommendations of the drillers.Nevertheless,the Board,reversing the determination oftheAdministrative Law Judge, found that the drillerswere not supervisors. The Board held that "the authoritythat the drillers exercised in directing their helpers' workis no different, in our view, from that any skilled work-ers hasover helpers and apprentices. In so holding, wenote that, were we to find the drillers to be supervisors,the result would be a highly disproportionate ratio ofone supervisor for each employee. Such a ratio is unreal-istic,and incompatible with a finding that the drillers aresupervisors."e The Board also cited as authoritySouthernChairman Dotson dissented on the basis of evidence that the drillershad authority not simply to recommend discharge,but to discharge aContinued 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDBleachery,115 NLRB 787, 791(1956),enfd.257 F.2d 235(4th Cir.1958),cert. denied 359 U.S. 911, in which theBoard found that machine printers with helpers were notsupervisors,holding that:We have no doubt that almost any employer, whentold by a skilled craftsman that his helper is incom-petent and that he needs a new helper if he is prop-erly to perform his functions,would accept thejudgement of the craftsman.While this may becalled effective recommendation,it is inherent inthe craftsman-helper relationship.See alsoGulf Bottlers,127NLRB 850, 858-861 fn. 3,(1960), enfd.sub nom.BreweryWorkers v.NLRB,298F.2d 297 (D.C. Cir.1961),cert.denied 369 U.S. 843(1962).'Therefore, I find that the mechanics with help-ers were employees under the Act.V. THE UNION ORGANIZATIONAL CAMPAIGN ANDTHE UNION'S ALLEGED MAJORITY STATUSIn September 1982 mechanics Joseph Smith and RickyKubert contacted the Union.Subsequently union orga-nizer Larry Steele arranged a meeting at Smith's homeon November 4. Steele, seven line mechanics(Smith,Kubert,John Chambers, Jim Felesky,Hugh Minter, JackWard,andDonaldWest),and Smith's18-year-olddaughter Lisa(not an employee)were present.Steelespoke to the employees.He explained that if the Unionobtained signed cards from a majority of employees, theywould ask the Company to recognize the Union, and ifthe Company did not, there would have to be an elec-tion.Steel also explained the negotiation process. He dis-tributed"single purpose" authorization cards that statedabove the signature line "I hereby accept membership inDistrict 65, and of my own free will hereby authorizeDistrict 65, its agents or representatives to act for me asa collective-bargaining agency in all matters pertainingto rates of pay, wages, hours,or other conditions of em-ployment." Steele explained that an employee became aunion member by signing a card.Steele did not discussinitiation fees and dues at this meeting.Ordinarily,Iwould defer discussion of the question ofmajority status until after discussion of the alleged unfairlabor practices.However,in the present case the Compa-ny has questioned the validity of most of the Union's au-thorization cards, and the questions presented cut acrossh e l p e r "on t h e spot ... if the driller felt that the helper was not worthhis time."In the present case, the mechanics had no independent author-ity to terminate their helpers.TGeorgia Pacific Corp.,225 NLRB 866(1976),principally relied on bythe Company,is distinguishable on its facts. That case involved the statusof lumber jobbers who utilized their own equipment in hauling lumberpursuant to contract with the employer, and used and paid from one toeight drivers to perform this work.The evidence indicated that the job-bers "hire,fire, discipline,assign,transfer and otherwise responsiblydirect the drivers of their equipment." The Board found that the jobbberswere not independent contractors, but were supervisors of the employer.The facts inGeorgia Pacificare plainly not comparable to those of thepresent case and the cases cited above.Land O'Lakes, Inc.,204 NLRB519, 522(1973),also relied on by the Company,involved a fact situationsimilar to that inGeorgia Pacific,inwhich the Board held that multiple-owner drivers who "hire and fire the nonowner drivers who operatetheir equipment,"were supervisors under the Act.the span of union activity.Additionally,the fact andtiming of union activity,both generally and as to particu-lar individuals,is at least arguably relevant to resolutionof some of the unfair labor practice allegations.There-fore, I shall take up the question of majority status at thispoint in the decision.During the period from November 1 through January10, there were 55 employees who were continuously em-ployed in the appropriate unit.The total size of the unitranged from 59 on November 1 to a peak of 67 on De-cember 7 and 8. Thereafter the unit remained at a levelof 66 through December 10. During this period (Novem-ber 1 through January 10) 12 employees were hired, 4were terminated and another(Walker Liveramento) washired on November 18 and terminated on December 9.The General Counsel contends that 41 unit employeessignedvalidauthorizationcards,during the period.Among the card signers, 35 were employed continuouslyduring the period and 5 were hired on or before Decem-ber 9 and remainded employed throughout the period.The remaining signer was Livramento.The complaint al-leges that the Union attained majority status as of De-cember 10. However,the General Counsel in its brief as-serts that the Union actually attained majority status onNovember 17 and maintained that status throughout theperiod.Testimony was presented that six of the seven employ-ees present signed authorization cards at the close of theNovember 4 meeting.8Smith,Kubert, Felesky,and Westeach testified that they read,filled out, and signed theirrespective cards. Smith testified that he saw Minter fillout and sign his card and give it to Steele.Smith,Kubert, and West testified in sum that Chambers took acard, but asked Lisa Smith to fill it out because he didnot have his glasses.She did so, whereupon Chamberssigned the card and gave it to organizer Steele. I findthat all six cards were valid.It is settled law that wherean issue is raised as to the authenticity of signatures oncards, they may be authenticated by persons other thanthe card signer,including persons who witnessed thesigning or who received the cards from the signatories.McEwenMfg. Co.,172 NLRB 990, 992'(1968), enfd. subnom.Amalmagated Clothing Workers v. NLRB.,419 F.2d1207,1209-1210(D.C. Cir.1969),cert.denied 397 U.S.988 (1970).Chambers' card was plainly valid.Even if hewere not able to read the card without his glasses, henevertheless signed the card after organizer Steele truth-fully explained its purpose, and he furnished the informa-tion for Smith's daughter to enter on the card.(There isno dispute that the information on the card,e.g.,Cham-bers'address, telephone and social-security numbers, 'andwage rate,were correct.)Three more employees signed cards on November 8.Thomas Dixon and Carroll(Fred)Pierson authenticatedtheir respective cards.Pierson subsequently became aprincipal.union adherent.Ricky Kubert testified that heasked mechanic Ronald Kawecki to sign a card. Kubertexplained that they were trying to get in a union andthatKawecki would become a member by signing the8Ward, the seventh employee, was terminated on November 30. KOONS FORD OFANNAPOLIScard.Kawecki said that he wanted to join.He filled outand signed the card and returned it to Kubert.It is im-material that Lisa Smith entered the Company's nameand address and service department on the cards,or thatsome other person entered other job information onDixon's card.It is evident that the employees signed thecards in connection with their employment with theCompany.Therefore even if such information was en-tered after the employee signed the card it would notalter the meaning or significance of the card.9Compare,Dollar Rent-A-Car,236 NLRB 206, 210(1978), in whichthe Board held as valid a card that was signed in blank.Therefore,I fmd that the cards were valid. t 0On November 9 additional cards were solicited in theshop, and there was another meeting at Smith'shome.Karl Jones testified that he signed his card at the meetingafterorganizer Steele asked him to join the Union.Having found Jones to be a employee,Ifind that hiscard is valid.Mechanic Robert Russell testified that healso signed his card at the meeting.Russell testified thathe signed,dated,and filled in all of the card except forthe Company'sname and address.Russell testified thathe thought his wife entered that information,althoughthe handwritting appears to be that of Lisa Smith. Forthe reasons discussed in connection with similar cards, Ifmd that Russell's card was valid.Joseph Smith testifiedthat on November 9 he obtained signed cards in the shopfrom painter Bret Anderson and mechanic Darryl Horan.Smith testified in sum that each employee signed,dated,and completed the card, except for portions that werecompletedby LisaSmith(company name and addressand department)and returned the card to him. Smithalso testified that Horan told him that he was interestedin joining the Union.Horan's card was dated"10/9/82."However there was no card solicitation prior to Novem-ber 4. It is evident that Horan incorrectly dated the card.Icredit Smith,and I fmd that the cards were valid.Body shop employees Thalsberg Brown and SedgewickCole each testified concerning their respective cards.Brown testified that Joseph Smith gave him a card in theshop,that he signed,dated and completed the card(except for the company name and address and depart-Pierson testified that theCompany's name and address and his jobtide were written on his card when he signed it. In view of the consistentpatternof cardsinwhich theCompany's name and address and servicedepartment wereentered byLisa Smith,I find that such information wasentered by her on blank cards at the November 4 meeting It is unlikelythat employees would have consistently failed to fill in such informationTherefore,by signing the cards the employees ratified such information,just at they ratified the printed text of the card.10 The Companyasserts(Br 223-225) that the Board will not deter-mine majority status based on cards containing"irregularities,"e.g., in-formation subsequently added,erasures,or printed names, absent personalauthenticationby thesignatorThe assertionis incorrect.SeeAmalgamat-ed Clothing Workers (McEwen Mfg) v NLRB,supra, 419 F.2d at 1209 fn1,Daybreak Lodge Nursing Home,230 NLRB800, 804(1977), enfd. 585F 2d 79 (3d Cir 1978) The Company's argument might be persuasive ina situation involving a serious discrepancy thatcouldonly be adequatelyexplained by the signerThusin the present case,with regard to the cardof Roy Eping(which will bediscussed),evidence indicated that Epingwas not employedby the Companywhen he signed the card In thesecircumstances I ruled that the GeneralCounsel would probably have toproduce Epling in order to explain the circumstances under which hesigned the card However, the cards signedon November8,and othercards containing similar entries,do notpresent a comparable problem515ment, which were evidently completed by Lisa Smith),and that he returned the card to Smith. Brown was sub-sequently promoted to foreman, but he neverthelessvoted in the election. I find that Brown's card may prop-erly be considered as evidence of the Union's status untilJanuary, when he was promoted to a supervisory posi-tion.Cole testified that he also obtained a card fromSmith in the shop,signed,dated,and completed the cardexcept for the portion completed by Lisa Smith, and re-turned the card to Smith. Cole testified that Smith toldhim that he would become a member if he signed, thatthe purpose of the card was to "get a union going," andthat "if we get a majority vote may be we could [get] aunionin the shop." However, Smith did not say thatthere would be an election. I find that his card was valid.SeeNLRB v. WKRG-TV,, Inc.,470 F.2d 1302, 1317-1318(5th Cir. 1973);Peerless of America v.NLRB,484 F.2d1108, 1117-1118 (7th Cir. 1973).Ricky Kubert testified that he obtained signed cardsfrombody shopemployees Kenneth Boston and HenryBrown and mechanic John Grubb, all dated November9.Kubert told the employees that they would becomeunion members by signing the card, and that he did so inaccordancewithorganizer Steel'sexplanation.In eachinstance the employee signed, dated, and completed thecard (except for the portion filled in by Lisa Smith) andreturned the card to Kubert. I find the cards were valid.Smith and Kubert obtained additional signed cards atwork on November 10, 11, and 12. Smith testified thathe gave cards to dispatcher Joseph Wellman and (then)porter Daniel Piersall,asked each employee if he was in-terested in joining the Union and was willing to sign acard, and told each to read the card. Smith further testi-fied that each employee filled out, dated, and signed thecard and returned the card to him. The cards are datedNovember 10 and 11, respectively. I find they are valid.Kubert testified that he gave a card to body shop em-ployee Archie Brown, that they had previously discussedthe Union, that Brown indicated that he wanted to sign acard,and that Brown signed and completed the card(except for the portion filled out by Lisa Smith) and re-turned it to him. Brown's card dated November 10 isvalid.Mechanic's helpers John Howes and Edward Bucka-lew each authenticated their own cards. Both are datedNovember 10. Howes testified that he got the card fromSmith;that he read,completed, dated,and signed thecard; and that he returned it to Smith. Buckalew testifiedthat he got his card from Kubert; read, completed, dated,and signed the card; and returned it to Smith. Buckalewtestified thatKubert told him that the purpose of thecard"was to organize a union, get a election, and havethe UAW represent us." However, Kubert did not tellBuckalew that the cards would be used only to obtain anelection,or that the Union would seek representativestatus only through an election. I find that the cards ofHowes and Buckalew are valid. Parts counterman JohnLawrence authenticated his own card, dated November12.Lawrence testified that Smith gave him the card asthey were leaving for lunch; that he took the card andread, filled out, and signed it; and that he returned the 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDcard to Smith about 30 minutes later. Lawrence testifiedthat Smith asked him if he was interested in getting theUnion into the shop and if so, that he should fill, out thecard.Lawrence answered that he was interested, andthat he previously belonged to a Union. Lawrence fur-ther testified that Smith also said that "they were tryingto find out how many people were interested and to fillout the cards would give them an idea if they hadenough people in order for the Union to come in to havea vote at a later date," and that if there were enoughpeople interested in it, that later on their would be anelection to find out if the Union gets in or not." Howev-er Smith did not tell Lawrence that the cards would beused only to obtain an election. Indeed, he specificallytold Lawrence to sign the card if he was interested inhaving the Union in the shop (not if he was simply inter-ested in having an election).As matters turned out,Smith's prediction of an election was correct. The card isvalid.WKRG-TV,supra;Peerless of America,supra.Parts counterman Carlos Cully testified that he ob-tained his card from Sedgewick Cole; that he read, com-pleted, and signed the card; and that he returned it toCole.The card is dated November 12. Cully testifiedthat before signing the card he spoke to some of the me-chanics, and that he did not discuss the purpose of thecard at the time, he signed it. However, according toCully, Cole subsequently' told him that the purpose ofthe card was "to get the ball rolling," and that whenCully asked him to explain what he meant, Cole failed todo so(althoughCully admitted that he did not give Coletime to explain). As Cole did not "deliberately and clear-ly cancel-the "clear language" on the card "with wordscalculated to direct the signer to disregard and forget thelanguage''abovehis signature,"the card was valid.NLRB v. Gissel Packing Co.,395U.S. 575, 606-607(1969).There was considerableorganizationalactivity duringthe week of November 15, particularly among the make-ready and other unskilled employees. Joseph Smith, testi-fied that he gave janitor Richard Allsup a card, explain-ing that he should read the card and sign it if he wantedto join the Union and have the Union represent him.Smith testified that Allsup signed, dated, and completedthe card and returned it to him. The card, dated Novem-ber 16, was valid. Porter Patrick Evans authenticated, hisown card. Evans testified that he got his card fromSmith and Kubert; that he read it, filled it out, andsigned it; and that he returned the card to Smith. Thecard, dated November 16, was valid. Porter Michael Oli-ver's card, dated November 17, was authenticated byOliver and by Sedgewick Cole, who gave him the card.Oliver testified that he read, signed, and completed thecard.-Cole testified that he told Oliver that conditionswere bad,' that the Union might help, and that they weretrying to get up a union. The card was valid.Karl Jones testified that on November 16 he spoke tomake-ready employees,Bruce Bennett, Donald McMul-len, and Robert Sanford, and gave them authorizationcards. Jones testified that he asked the employees "ifthey wanted to sign the cards to have the UAW repre-sent them." He told them to read and make sure they un-derstood the cards and he offered to answer any ques-tions.He also told them that the cards would show, howmany employees would support the Union, and wouldalso be a way for the Union to contact the employees.Jones testified that he told them that the initiation feewas $10 and that monthly dues would probably equal 2hours' pay. Bennett and McMullen each filled out andsigned a card that day. Sanford returned a signed,dated,and completed card to Jones the next day, after discuss-ing the matter with his parents.Sanford,Bennett, andMcMullen were each presented as company witnesses.Sanford did not testify concerning his card. Bennett testi-fied that dues and initiation fees were not discussed whenhe signed his card, but he did not otherwise contradictJones' testimony.McMullen testified that at the "first"union meeting, organizer Steele said the initiation feewas $10, but that if the Union came in, those employeeswho did not pay their fee would have to pay $80 or $90.According to McMullen, this meeting took place at arestaurant,Mike's Crab House, and he probably signedthe card after the meeting, although he could not re-member whether Smith or Steele gave him the card. Sofar as indicated by the present record, the only unionmeeting at Mike's Crab House took place on December14.McMullen's card is dated November 16.RickyKubert testified that at a union meeting SteeleexplainedtheUnion's initiation fee and duespolicy.Steele told the employees that the initiation fee was $10,that they could pay the fee any time, and that dueswould not be collected until the Company and the Unionsigned a contract. In light of McMullen's incredible testi-mony concerning the sequence of events,I credit Jonesand Kubert. Jones unequivocally made clear to the em-ployees that by signing the cards they were designatingthe Union as their representative. Jones' statement thatthe cards could also be used for informational purposes,did not denigrate from their use for representational pur-poses.The cards were valid.Body shop employee Peter Maloney testified that heread, completed, dated, and signed ' his card, which isdated "Oct 15-82." Maloney testified that he did notknow the exact date on which he signed the card. Thecard was stamped as received in the Board's RegionalOffice on November 24, the day the Unionfiled its elec-tion petition.Maloney quit the Company on December6. I find that Maloney misdated the card, and that heprobablysignedthe card on Monday, November 15. Inanyevent the card should be considered as having beensigned not later than November 24, when it was submit-ted to the Regional Office.Gordonsville Industries, 252NLRB 563, 596-597 (1980), enfd. mem. 673 F.2d 550(D.C. Cir. 1982). I find that Maloney's card is valid evi-dence of the Union's status until December 6, when hequit his job.Joseph Smith testified that on November 16 he gave acard to mechanic-James Rose, and asked if Rose's fian-cee, Tracy Snodgrass, a make-ready employee, would beinterested in joiningthe Union.Rose saidshe probablywould. Smith gave Rose a card and Rose gave it toSnodgrass. Smith testified that he saw Snodgrass fill outthe card and return it toRose,who gave it to Smith.The next day Rose quit his job. Snodgrass, ,who married KOONS FORDOF ANNAPOLIS517Rose in the summer of 1983, was presentedas a cOmpa-ny witness.Snodgrass,testifiedthatRose gave her thecard,whichwas alreadyfilledout, and told her,to hurryand sign it and he would explain later.Snodgrass signedthe card without readingit.That eveningRose told herthat it was a union card.Snodgrass testified that at thetime she signed the card she was not aware of the orga-nizational campaign,but later learned of the campaign,and was told that the card would bring a union into theshop.However, she did notask theUnion to return hercard.I credit Snodgrass'explanation. Smith testified that hethought Snodgrass signed the card in the morning, al-though Snodgrass was a high school student whoworked from4 to 9 p.m. Therefore,Ido not creditSmith's testimony that he saw Snodgrassfillout thecard.The evidence fails to indicate any organizationalactivityamong the make-ready employeesprior to No-vember 16.ThereforeSnodgrass,who reported to workin late afternoon,may not, haveheardanytalk about theUnion before she signed the card.Snodgrass trustedRose, and her trust was based on their personal relation-ship.However, figuratively speaking Rosewore twohats.Rose was Snodgrass' financee,but hewas alsoacting as a union representative.In soliciting union mem-berships,Rose was obligated to adhere to the samestandard of fairness as were leading union adherents likeSmith and Kubert.Instead,Rosetook advantage of his`personal `relationshipwith Snodgrass,and deprived herof an opportunity to consider or even read the card.Therefore,I find that Snodgrass' card cannot be consid-ered as evidenceof the Union's status.By, letterdated November23 theUnion requested rec-ognition fromthe Company,and the nextday the Unionfiled its petition for an election.The evidence fails to in-dicatethat theCompany everresponded to the Union'srequest.As ofNovember 24, 32 employees had by sign-ing cards,validlydesignated the Union as their bargain-ing representative.During the periodfrom November 17thru 28 therewere 62 employees in the appropriate unit.Therefore'as of November 24 a majority of employees inthe unit had designatedthe Unionas their representative.Subsequentorganizationalactivitywas, principally butnot exclusively directed at' new employees.Walter Livra-mento, who signed a union card datedNovember25, tes-tified that porter Evans gave him his card. Livramentotestifiedwithout contradition that Evans told him thatthe card was to get the ' employees into the Union, thatthe Unionmeant job security, that there would soon bean election, and that"we had to give $10 to be ... inthe election."Evans,who himself had only recentlysigned a card,may well have garbled his information.There is no evidence that organizer Steele orany princi-pal union adherents ever told anyonethat they had tosign a union card in order tovote inthe election. How-ever,Livramentowas a new employee,and may wellhave believedEvan's statement.I fmd'that Evans made amaterialand coercive misrepresentation concerning thepurposeof the card, Therefore,Livramento's cardcannot be considered as evidence of the'Union's status.Joseph Smith testifiedthatmake-ready employeeJames Marshall sought him out and asked for a card.Marshall, told Smith-that he had been out, sick, butwanted to join the Union.Marshall took his card to thewashroom where he filled out and signed the card, andthen returned it to Smith.Marshall was called as a com-pany witness,but he did not testify concerning his card.The card, dated December 1, is valid.As of that datethere were 64 employees in the unit.However, by ob-tainingMarshall's cardthe Unionwas able to retain itsmajority status.Porter Roy Epling's card is dated December 3. Eplingand Smith testified in sum that Pat Evans introducedEpling to Evans in the shop.Smith asked Epling if hewanted to join the Union, and Epling answered that hedid. Smith told Epling that the card gave him the rightto bargain with the Company through the Union, that heshould read the card,and that if he agreed to join theUnion and accept union representation he should sign thecard.Epling read,dated, signed,and completed the card(except for the Company'sname and'address andEpling's date of employment "12-3-82," which was en-tered by Smith).Smith and Epling initially testified that Epling signedthe card on his first day at work,although both subse-quently backed away from this assertion.In fact, as stip-ulated by the parties at the outset of this hearing, and asconfirmed by the Company's records and Epling's ownpaystubs,Epling began working for the Company onTuesday,December7.NedTomarchio testified that heinterviewed Epling (who had been recommended byEvans) on December 3, ,that Epling filled out a Job appli-cation on that date(which was introduced in evidence),and that he told Epling that he would let him know. To-marchio further testified that he called Epling on De-cember 6 and told him to report to work the next day. Icredit Tomarchio, but I find that the card is valid be-cause Epling signed the card "in anticipation of employ-ment with" the Company.RivieraManor Nursing Home,200, NLRB 333 (1972), enfd. 487 F.2d 1405 (7th Cir.1973).Epling knew that there was a job opening andthat he had a good chance of being hired,and he wassufficiently familiar with his prospective job as to be ableto enter his department,job, hours,,and rate of pay onthe authorization card.The Company argues that the card was not valid be-cause Epling had not made"definite arrangements" forhis employment as of December 3, and points out that inRivieraManor,the Board found that the signer in ques-tion had made such arrangements. However, neither theBoard nor the court of appeals indicated that this wasthe minimal standard. Rather both the Board and thecourt held that the card in question wouldbe valid ifsigned"in anticipation of employment."Thusthe courtinitially remanded the case to the Board because theBoard failed to make a determination as to whether theindividuals in question had been accepted for employ-ment or were employees when. they signed their authori-zation cards, "or at least hadsignedtheir cards after ar-ranging theiremploymentor in anticipationof employ-ment by respondent,"80 LRRM 3221, 3222 (7th. Cir.1972) (emphasis added.)Therefore,Epling's card is validevidence of the Union's status as of December 7, when 518DECISIONSOF NATIONAL LABOR RELATIONS BOARDEpling commenced working for the Company.At thispoint, following the departure of Peter Maloney, theUnion had 33 valid cards in a unit of 67 employees, i.e.,one short of majority status.Kevin Hall and Scott Owens began working for theCompany as porters on December 2. Joseph Smith testi-fied that he asked them at work if they wanted to jointhe Union. Smith explained that "we were thinking ofgetting the United Autoworkers to represent us." Theysaid they would like to join. Smith testified, that he gavethem cards which they read, filled out, signed, and re-turned to Smith.There was no discussion of dues or ini-tiation fees. The cards dated December 8 were valid.Jack Winemiller began working for the Company onDecember 6 as a metal employee in the body shop.Ricky Kubert testified that they talked about the Unionatwork.Winemiller said that he wanted to join theUnion. Kubert gave him a card. Winemiller said he wasbusy, but would take the card with him. The next dayWinemiller returned the ' card, which was filled out,dated,and signed,to Kubert.Winemiller was called as acompany witness, but=he did not testify concerning hiscard. The card, dated December 9, was valid.John Shobe began working as a metal employee in thebody shop on November 29. Joseph Smith testified thathe gave Shobe a card in the shop. They had previouslydiscussed the Union. Shobe said that he wanted to jointhe Union. Smith told Shobe to read the card, and sign ifhe agreed with it. Shobe filled out and signed the card,and returned it to Smith. The card, dated December, 10,was valid. On December 14 therewas a union meeting atMike's Crab House. Joseph Smith testified that after themeeting, service writers David Kondracki and NormanPennington eachaskedhim for an authorization card.Smith told them that they would become union membersby signing the card. Kondracki went to the washroomand returned his completed, dated, and signed card toSmith.Pennington similiarly returned his card to Smiththe next day in the shop. As previously discussed, I findthat organizer Steele did not make any misrepresenta-tions-at the December 14 meeting. The cards, both datedDecember14,were valid.Smithfurther testified that hegave a card to service writer Charles Burry in the shop.Smith asked Burry if he was interested in joining theUnion, and Burry said he was. Smith told him to readthe card and sign it if he agreed. Burry took the cardand shortly- thereafter filled it out, signed it, and returnedit to Smith. The card, dated December 16, was valid.In sum, I find that by December 16 the Union had ob-tained 40 valid authorization cards in a unit of 66 em-ployees. Therefore the Union was and remained in pos-session of valid authorization cards from a majority ofthe unit employees.IV. THE ALLEGED UNFAIR LABOR PRACTICES ANDTHE OBJECTIONS TO THE ELECTIONGeneralManager Hendrick testified that he learnedabout the Union's election petition on November 25, butthat he heard about a week earlier that there was organi-zational activity in the shop. He further testified that helearned that Smith, Kubert, and Pierson were the princi-pal union activists, although other employees wore unioninsignia.On and after December 10 the Company sentletters and distributed literature to the unit employees inwhich it expressed its opposition to unionization. TheGeneral Counsel does not contend that the literature wasunlawful.However, the General Counsel does contendthat the Company responded to the Union's campaign byother, unlawful means.A. Alleged Unlawful Threat.Interrogation, andSolicitation1.The Christmas party, and alleged threats andinterrogation by John Koons in DecemberOn Saturday evening, December 18, the Companyheld its annual Christmas party at the Bay Ridge Restau-rant in Annapolis. By this time the election campaignwas well underway. As will be discussed, the events ofthat evening marked a watershed in the Company's cam-paign against unionization,and also tend to shed light onthe nature of that campaign both before and after as wellas on December 18. Therefore, instead of proceeding inchronological order,I shall commence with the events ofthat evening.The party began about 8 p.m. Later that evening,President Koons' driver informed General Manager Hen-drick that he smelled gas in Koons' motor home, whichwas parked outside the restaurant.Hendrick determinedthat the gas was turned on. He returned to the restau-rant, but encountered Ricky Kubert and Sales ManagerDebini in the hallway. Hendrick demanded to know whoturned on the gas, and made statements that suggested toKubert that Hendrick was accusing a union adherent oradherents." At this point Fred Pierson was summonedto the hallway. Hendrick's remarks led to a heated argu-ment between Hendrick and Pierson, and they nearlycame to, blows. John Koons was summoned to the scene,and he attempted to calm them down.In the meantimeother persons gathered in the hallway, including ServiceDepartment Manager Tomarchio and mechanic DonaldWest. At this point the conversation turned to the Union,and the testimony is in dispute about what Koons said onthe subject.Kubert and Pierson testified in sum that Koons saidthat he did not need Annapolis, that he hada place inFlorida and could close down and move there, and thatlifewould go on without Koons Ford of Annapolis.They talked about health insurance coverage. West testi-fied that Hendrick said the Company did not have toagree to that. According to Kubert, Koons said that he,didnot have to "negotiate" to anything. However,Kubert subsequently testified thatKoons saidhe did nothave to "agree" to anything. Pierson said that if therewas a strike, the Company could not get cars across apicket line. Koons restorted that the Company could getcars from other dealers. Kubert and Pierson testified insum that Pierson said that he would not have put his jobon the line if he did not feel so strongly about the Union,whereupon Koons replied, "You already have." Donald11The Union withdrewan allegationthat the Company thereby actedunlawfully,and thatissue isnot presentin this case. KOONS FORDOF ANNAPOLISWest corroborated their testimony in. this regard; 10110,:ofKoon's associates attempted to break up the conversa-tion.However,when Pierson saw Tomarchio,he pointedto him and said that he was responsible for the Union.Koons then called Kubert and Pierson aside and theytalked further. The following Monday Tomarchio ten-dered his resignation.It, is undisputed that on Monday,Koons told Kubert and Pierson that he did not want anyhard feelings,that what was said at the party was forgot-ten, and that no action would be taken against anyone.Koons,in his testimony,was evasive about the mostcrucial aspect of the employees'testimony and indeedwas almost apologetic.According to Koons:I don't even remember discussing it about them put-ting their job on the line. I said,you know, I meanI never thought that I 'have-had no intention ofthat.In fact, you know,Fred, you know, eventhroughout this whole thing we considered possiblypromoting him and still might.So, it was just theopposite.Koons further testified that he told the employees thatthe Company could not close the dealership because itwas not allowed to do so, and that the Company plannedto stay in business.General Manager Hendrick,who alsotestified'concerning the Christmas party incident, gaveconfused and contradictory testimony,concerning Koonsremarks, including versions different from that of Koons.At one point Hendrick testified that he was not surewhether Koons said that Pierson's job was never on theline,or could be on the line, or was already on the line.At another point Hendrick testified that Koons told theemployees that their jobs were probably on the line iftheCompany didn't have any business,and that theCompany would close if it went bankrupt.Ned Tomar-chio, the Company'sother witness concerning the hall-way incident,testified only concerning the incident in-volving himself.Pierson also testified concerning the conversation withKoons on the shop floor about,a week before the Christ-mas party. Pierson testified that Koons asked'him whythey needed a union.Pierson answered that they neededsomeone to represent the employees in negotiations.Koons then asked why the employees didn'tcome tohim to negotiate any problem.Pierson answered thatthey did not think they would be treated fairly.Piersontestified thatKoons said he did not need the dealership,and could turn it into an apartment building or an officebuilding.Pierson answered that he was sorry that Koonsfelt that way, and that the employees were not out torape him. Pierson testified that he did not know whetheranyone overheard this conversation, but that he talked tofour other employees about it.Koons in his testimony was also somewhat evasive anddefensive about this conversation.He testified that he didnot recall this particular conversation,although he prob-ably spoke to Pierson.With regard to closing the dealer-ship,Koons tended'to testify concerning his intentionsrather than what he actually said.Koons further testifiedthat he did not ask the employees about why theyneeded a union, but did "apologize for lack of communi-519win.atiat;seems to- have developed down there." Infact,Koons did not display any interest in lack of com-munication until the Christmas party, when he learnedthat the employeesregarded Tomarchio as responsiblefor such failure of communication.With regard to the conversation at the Christmasparty, I credit the testimony of the,employees to theeffect that Koons said he could close the dealership, andtold Pierson that he had put his job on the line by hisunion activity.As discussed,the testimony of Koons andHendrickwas contradictory and' evasive concerningthese matters, and Koons came close to admitting that hetold Pierson that he put his job on the line.In the con-text in which these statements occurred,namely, the ar-guments about the Union,Koons' statements plainly con-stituted a threat to close the dealership if a union camein,and an implied threat that the Company would orcould discharge employees because of their union activi-ty.Koons did not make a prediction that was carefullyphrased on the basis of economic or other objective con-siderations. Indeed Koons admitted that if he were in-clined to close the dealership for economic reasons hewould have done so in January 1982.The employeeswere aware that Koons has other dealerships,includingone in Florida.In the circumstances,includingKoons'outspoken hostility to unionization, the employees couldreasonably infer that Koons would close the Annapolisdealership rather than accept a union. Therefore, theCompany, by Koons,violated Section 8(axl) of the Act.However, in light of Kubert's conflicting and uncorro-borated testimony,I find that Koons did not say that hewould not negotiate with the Union. I further credit thetestimony of Pierson concerning his earlier conversationwith Koons.Iford in the context of the conversationthatKoons similarly threatened to close the dealershiprather than accept unionization.I further fmd that Koonsunlawfully interrogated Pierson concerning' his attitudeand that of other employees toward the Union. Koonshad no legitimate reason to question'Pierson.Rather inlightof subsequent developments,which will be dis-cussed,it is evident that Koons,was seeking informationfor the purpose of learning which benefits he couldpromise or grant to the employees in order to'discouragesupport for the Union.Koons,did not give Piersonanyconcurrent assurance against reprisal. Rather Koons ac-companied his interrogation with a threat to close thedealership.Therefore the Company,by Koons, violatedSection 8(a)(1) by unlawfully interrogating Pierson andby threatening to close the dealership if the employeesvoted in the Union.The Company contends in its brief that no fording ofunlawful conduct is warranted because of (1) Koons'apology to I(ubert and Pierson on the Monday followingthe Christmas party, and(2) a speech by Koons on Janu-ary 10, in which he denounced alleged rumors that thedealership would close,asserted that he had no intentionof closing the dealership,and would bargain in goodfaith if the employees selected the Union as their repre-sentative.However, such statements would not precludea finding that Koons previously threatened to close thedealership or threatened other reprisal.Rather these sub- 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDsequent statements are relevant to the question of (1)whether a conventional cease-and-desist order is war-ranted,and (2) whether the subsequent statements miti-gate againstthe proprietyof a remedial bargaining order.As these questions necessitate consideration of the Com-pany's overall course of conduct, I shall defer furtherdiscusson of these questions to a later point in this Deci-sion.2.Alleged unlawful threats, interrogation, andsolicitation by Make-Ready Manager Irv SherbertIrv Sherbert was a relatively low-level supervisor.However, he was looked on as something of a fatherfigure by the young, unskilled employees including notonly the make-ready employees under his direct supervi-sion, but also the porters and helpers who performedcomparable, beginning level work. Therefore, he was ina position to exert strong influence on these employeeswho trusted him.The General Counsel presented seven present orformer employees who testified concerning alleged un-lawful statements by Sherbert. Karl Jones testified that inlateNovember or early December he was present in themake-ready office with Sherbert and four make-readyemployees(Bennett,McMullen, Sanford, and Vester).Sherbert said that he heard they were trying to get in aunion, and asked why. Jones explained the advantages ofunionization.Jones testified that Sherbert responded thatif the Union got in it would not stand behind the em-ployees, and that the employees would not be able to getdiscounts on parts, leave work early, or work on theirown cars in the shop. Pat Evans testified concerningthree conversations in the make-ready office after work,when pursuant to their usual custom, Sherbert and, theemployees were drinking beer and talking. These conver-sations took place in late November and December.Evans testified that in the first conversation, at whichmake-ready employees Bennett and Tom Lewis ' werepresent, Sherbert said that if the Union came in, the em-ployees would not be able to wash their own cars be-causehe was themanager.Evans testified that in thesecond conversation,atwhich'employees Bennett andEplingwere present,' Sherbert said that if the Unioncame in,"the last two hired would be the first two firedbecause it would go by seniority and they probablywouldn't need all that help." At the time Epling, whowas a porter, was the most recently hired employee inthe service department.Bennett, who began working forthe Company in August 1982, was theleast senior em-ployee in make-ready after the termination of WalterLivramento on December 9.Epling testified concerning such a conversation, buthis version differed from that of Evans and was internal-ly inconsistent. Epling initially testified that he, Evans,Bennett, and two other employees (apparently McMullenand Vester) were present when Sherbert said that he wasthe last hired, and that he and Bennett would' probablybe the first to go if the Unioncame in.However, Eplingsubsequently testified, and so indicated in his affidavit,that Sherbert did not mention I any names, but that he(Epling) suggested that Sherbert was referring to himselfand Bennett. Evans testified that at the third conversa-tion, at which employees Sanford, Bennett, and Lewiswere present, Sherert said that if the Union came in theywould not be allowed to drink beer as they were doingthen.Epling also testified that on occasion in the shop,Sherbert asked him what he thought of the Union. WhenEpling indicated that he would wait to decide, Sherberttold him that the Union was a bunch of bull and that heshould talk to the boys his age and tell them that theUnion was no good. Epling did not testify that Sherbertever followed up on this request. Epling further testifiedthat on this occasion Sherbert told him that he was the"first [sic]" hired and could be the first to go if theUnioncame in.Mechanic James Felesky testified that on one occasionin the make-ready office, Sherbert told him that if theUnion was voted in, Koons would force a strike by "notagreeingto anything that the Union demanded," andthen hire permanent replacements for the employees,who would lose their jobs.12 Used-car mechanic RobertRussell testified that on one occasion when he stopped atthemake-ready office, Sherbert told him that if theUnion got in the employees would not be able to workon their own cars, but he (Sherbert) could do so anytime, and would do so for spite.' sMechanic's helper Ed Buckalew testifed concerningtwo conversations with Sherbert in the make-ready de-partment. Buckalew testified that in the first conversa-tion, Sherbert said that if the Union came in the employ-ees would lose privileges, and would "probably" lose theprivilege of working on their own cars, also known as"hobby night" (i.e., on the first and third Wednesdayevenings of each month, employees were permitted tobring in their own cars and make repairs,clean, or other-wise service them free of charge). However, on cross-ex-amination,Buckalew testified that Sherbert said therewas a "possibility" that hobby night would be discontin-ued. Buckalew testified that in the second conversation,at which helper John Howes was present, Sherbert againsaid that the employees would probably lose privileges,includinghobby night, if the Unioncame in,and thatany employee who did anything wrong would be fired.Howes partially corroborated the testimony of Bucka-lew.Howes testified that in one conversation Sherbertasked their opinion of the Union. When they said theywere undecided, Sherbert told them they did not needtheUnion, and that if theunion camein they wouldprobably lose hobby night. Howes testified that in thesecond conversation, Sherbert said that he had experi-ence with unions, and that unions caused employees tolose their jobs if they "goofed" or were "late evenonce." In response to requestsby company counsel priorto this hearing, Howes and Buckalew each signed writ-12 In his affidavit to the Board,Felesky stated that he was never "per-sonally"threatened or harrassed by anyone-in the Company.However,in the same affidavit Felesky described the above conversation.Felesky'sconclusory statement does not impeach his testimony concerning the con-versation.Is In his investigatory affidavit,Russell stated that Sherbert said this tohimself and several other employees.However, Russell's informationconcerning other employees may have been based on hearsay Thereforehis affidavit is not necessarily inconsistent with his testimony that he didnot know whether'anyone overheard his conversation with Sherbert. KOONS FORD OF ANNAPOLIS521ten statements in which they stated that Sherbert did notthreaten them.However, as the statements failed to indi-cate just what Sherbert did tell them about the Union,the conclusory statement that Sherbert did not "threat-en" them has no evidentiary value, and does not impeachthe testimony of the employees.Sherbert,in his testimony,came close to admitting theallegations of the complaint.Indeed,he corroboratedmuch of the testimony of the General Counsel's wit-nesses, and even when his version differed from those ofthe employees,Sherbert's version would,in some cases,also constitute an unlawful threat.Sherbert testified thathe told Felesky that if negotiations did not go the way"the people"wanted,the Company might force a strikeby refusing"to give anybody anything"and then hiringpermanent replacements and putting everyone out of ajob. Sherbert initially testified that he said the employeeswould"have to" go on strike,but he subsequently at-tempted to water down this admission by asserting thathe said this "might"happen.In light of these admissions,Sherbert's followup asser-tion that he did not say that Koons would force a strikeor refuse to negotiate,plainly was not credible. Sherbertadmitted that he told Jones "what might become of leav-ing early,"if the Union came in, and"what mighthappen" if the negotiations went the way the Companythought,and that the employees might lose the privilegeof working on their cars. Sherbert went on to testify thathe told the employees that they would not be able tobring in their cars unless it was agreed to "in the con-tract."However,hobby night was an existing privilegethatwould not depend on a contractual provision, andthat could not be taken away unless the Union specifical-lybargained it away,i.e.,contractually or otherwiseagreed that employees couldnotwork on their own cars.SeeYellowCab Co.,229 NLRB 1329, 1353-1355(1977),enfd.in pertinent part 603 F.2d 862, 889-890(D.C. Cir.1978).Therefore Sherbert's testimony,even if credited, wastantamount to an admission that he threatened the em-ployees with loss of hobby night if the Union came in. 14Sherbert also admitted that he told the employees thattheywould"probably"lose the privilege of drinkingbeer after work on the premises,although he said noth-ing about negotiations concerning the subject. Again,Sherbert's testimony was tantamount to an admission ofan unlawful threat.Sherbert testified that he did notrecall saying that there would be no parts discount, orthat employees would be discharged if they slipped up orwere late once.However Sherbert admitted that he "fig-ured"that the attendance rules would be strict if theUnion got in, and that he told the employees that hewould not be as close with them as he had been. Sher-bert initially testified that he did not threaten any em-ployee withlayoff.However,Sherbert eventually admit-ted after considerble evasion that he told the employees14 At one point Sherbert testified that he permitted Buckalew to bringin his car during working hours, but told him that if the Union came inhe would "have to wait to the regular time," i e., hobby night If so, thenSherbert's statement constituted a threat that the Company would restrictthe privilege if the Union came in."the last man hired, you know . . . gets replaced," andthat he specifically referred to layoff.The Company also presented the testimony of fourpresentor formermake-ready employees (Robert San-ford,BruceBennett,DonaldMcMullen, and CharlesVester), concerning the statements allegedly made bySherbert.Bennett testified that he did not rememberSherbert discussingwhat would happen if the Unioncame in,or specifically making any reference to hobbynight or following seniority in layoffs. Vester flatly testi-fied that Sherbert did not say how he felt about theUnion,and insum, that he never indicated what if any-thing the employees might lose, other than to say thatspecificmatters would have to be negotiated. Sanfordtestified that Sherbert said that everything was negotia-ble, but did not say that the employees would lose any-thing if the Union came in. Sanford further testified thathe did not recall Sherbert saying anything about nodrinking, or about last hired, first to go. Sanford furthertestified that he knew that Sherbert was against theUnion, based on what hesaid,but he failed to indicatewhat Sherbert said that led him to that conclusion. Inlight of Sherbert's own admissions, their testimony isplainly incredible and worthless. Bennett did testify thatSherbert asked his opinion on the"union issue."Bennettthereby contradicted Sherbert's testimony that he neverasked the employees whether they were for oragainstthe Union.Icredit the testimony of the General Counsel's wit-ness.Ispecificallyfind that Sherbert threatened thatKoons would force a strike by not agreeing to any uniondemand, i.e., by unlawfully entering negotiations with aclosed mind, which would cause the employees to losetheir jobs. I further find that Sherbert expressly threat-enedEpling,and subsequently impliedly threatenedEpling and Bennett with layoff if the Union came in. Asof November and December the Company was in theprocess of hiring additional employees, and anticipatedthatbusinesswould improve.Nevertheless,withoutgiving any objectivebasis,Sherbert equatedunionizationwitha needfor fewer employees, and indicated to theemployees that they would probably be laid off (and notsimply that seniority would be followed in the unlikelyevent of an ecomonic layoff).Ifurther find that Sherbert, without any objectivebasis and without any reference to the give-and-take ofgood-faith contract negotiations, threatened the employ-ees with loss of discount on parts and the priviledge ofworking on their own cars, leaving work early, anddrinking beer after work on company premises, and fur-ther threatened them with severe discipline in the formof discharge for making one mistake or for being lateonce. At no time did Sherbert suggest that the employ-ees mightgainanything, or even that the Union wouldseek anything to compensate for those losses. A uniondoes not enter contract negotiations for the purpose ofpersuading the employer to take away benefits from itsemployees. It is evident that Sherbertwas sending aclear signalto the employees that in reprisal for union-ization, the Company would deprive or seek to deprivethe employees of their benefits and privileges, and would 522DECISIONSOF NATIONAL LABOR RELATIONS BOARDimpose or seek to impose severe discipline on them.Moreover,an employer violates Section 8(aXl) by tellingits employees without any objective basis in fact, that aunion would seek more onerous working conditions if se-lected as the employees',representative.M. O'Neil Co.,211 NLRB 150, 151 (1974), enfd. 514 F.2d 894 (D.C. Cir.1975);H. A. Kuhle Co.,205 NLRB88, 104-105 (1973).Therefore, Sherbert's threats were unlawful even to theextent that he suggested that the Union would be respon-sible for these horrible consequences.I further find, on the basis of Sherbert's own admis-sion,that Sherbert violated Section 8(a)(1) by threaten-ing the employees that if the Union came in he wouldnot be as close with them as he had been.Wilker Bros.CO.,236 NLRB 1371, 1372 (1978), enfd. in pertinent part652 F.2d 660 (6th Cir. 1981). The Company's argumentthat Sherbert was simply a garrulous,friendly fellowwho expressed his own opinions as one worker to his fel-lows, is not persuasive.As General'Manager Hendrickadmitted, the Company'smanagerialand supervisorypersonnel were kept well informed as to what they couldand could not tell the employees.Thereis no suggestionthat the Company ever censured Sherbert or disavowedhis remarks.Rather, as has been and will be discussed,Sherbert's statements were consistent with the statementsof other supervisors in the chain-of-command,up to andincluding John Koons. Therefore, I find that the Compa-ny, by Sherbert, violated Section 8(a)(1) of the Act bythe foregoing threats. However, I shall defer my con-cluding findings with regard to the alleged unlawful in-terrogation and solicitation until the next section of thisdecision.3.Alleged unlawful threats,interrogation, andsolicitationby ServiceManagerNed TomarchioThe General Counsel presented testimony by fivepresent or former employees concerning alleged unlaw-ful statements by former Service Manager Tomarchio.Mechanic Karl Jones testified that on one occasion inlateNovember, he went to Tomarchio's office to discussa work problem. Tomarchio raised the subject of theUnion,assertingthat Jones did not have to discuss it.Jones answered that he had nothing to hide. Tomarchioaskedif theywere trying to get in a union. Jones saidthey were.Jones testified that Tomarchio said,in a sar-castic tone, that it was a "good idea," and went on toassert that if the Union came in "you won't be able torecognize that many faces in the back of the shop be-cause if they can't stand my rules, they'll never be ableto stand up to the union rules." Jones testified that To-marchio also told him that if the Union came in the em-ployees would not be able to work on their own cars, orleave work early (even with permission), and the partsdepartment would not be able to give them discounts onparts. Jones testified that on a later occasion, when theywere returning together from Jessup, Maryland, after de-livering cars to the State of Maryland, Jones referred tothe fact that he was working on a friend's car (outsidethe dealership and on his own time). The Company per-mitted this practice if it did not conflict with shop workor deprive the Company of income. Jones testified thatTomarchio said that the Union would not allow the em-ployees to do this, and that they could be fined or firedfor working on can outside of the dealership.Jones fur-ther testified that in this conversation Tomarchio alsosaid that John Koons did not need the Anapolis dealer-ship,had other businesses,and could"close the doors"and "just lock us out."Mechanic Ricky Kubert testified that on one occasionin mid-December, he also went to Tomarchio's office todiscuss a work problem.Tomarchio asked if there wasany way he could talk Kubert out of the Union. Kuberttold Tomarchio that he could "give it your best shot."Kubert testified that Tomarchio told him that if theUnion came in,the rules and regulations would be muchstricter, that it would be difficult, for the employees toadhere to union"rules and regulations,"that employeescould be fired for being late or for a "comeback,"i.e.,returns by customers for unsatisfactory or incompletework, and that if Kubert fell down and injured himself,Tomarchio would not be able to pick him up "because oftheUnionregulations."When Kubert replied that theemployees would be the Union, Tomarchio insisted thatthe Union would bring its own rules and regulations, andthatKubert would have no say at all. Kubert testifiedthat on another occasion Tomarchio told him that hewould be glad to have a union, beause the Union wouldhelp him make the rules harder, and he could imposemore rules and regulations.Mechanic Donald West testified that on one occasionin early December he went to Tomarchio's office to askformore paid time onwarranty job. Tomarchio toldWest that if the Unioncame in,he would not be able tohelp West. Tomarchio then sternlyassertedthat if Westcould not do the job in the allowed time he would getsomeone else to do it.Having made his point,Tomarchiothen put his arm around West, told him that since therewas no union he could help him, and gave West theextra time.Pat Evans testified that before he signed a union card,Tomarchio promised to send him to front-end schoolwhile remaining on the payroll. Evans further testifiedthat on three occasions in late November and early De-cember he was summoned to Tomarchio's office to dis-cuss the Union, and that Roy Epling was also'summonedto the first interview. Evans testified that at the firstinterview Tomarchio asked if he knew about the Unionand who signed cards, and Evans answered that all themechanics did. Tomarchio then asked Evans to get theporters and helpers to vote no, because he needed all thehelp he could get. As Evans left the office he vocallycursed the Union. At the second interview Tomarchioasked if he had gotten anyone to vote no. Evans an-swered that he did. Tomarchio told him that if the Unioncame in he could not go to front-end school, because se-niority came first and he (Tomarchio) would have nocontrol.Evans testified that' in the third interview, To-marchio asked him what the Union wanted, and he toldhim. Evans added that he had some porte;s and helperswho were going to vote no, whereupon Tomarchio ex-pressed his approval.Epling testified concerning an interview with Tomar-chio at which Evans was present. However, Epling's tes- KOONS FORDOF ANNAPOLIS523timony was both internally inconsistent and partiallq'in-consistentwith that of Evans. Epling testified that To-marchio told them that only seniority counted, and thatif the Union came in they did not have a good chance ofmoving up. He told them to talk to the other young em-ployees and tell them not to vote for the Union. Eplingtestified that they agreed, but did not say they wereagainst theUnion. Epling initially testified that they didnot talk to the employees, but he subsequently testifiedthat he did not know what Evans did.Tomarchio testified that in a conversation with em-ployees Jones, Buckalew, Howes, and Evans, at whichEvans spoke against the Union, he told the employeesthat in a union situation, seniority counts for more thanability.Tomarchio testified that, he was referring to op-portunity for advancement,and did not mention dis-charge or layoff. Tomarchio further testified that ontheir trip back from Jessup, Jones asked whether Koonswould close the dealership if the Unioncame in,where-upon Tomarchio answered with a profane expression tothe effect that Koons lacked the courage. Tomarchioalso testified that on anotheroccasionJones told himthat he was against the Union, whereupon Tomarchio in-sistedthat he didnot care.According to Tomarchio,Jones asked whether they would lose privileges, such asthe parts discount and hobby night, whereupon Tomar-chio answered that it depended on whatever was negoti-ated.Tomarchio further testified that with regard toleavingwork early, he told Jones that the employeeswould have to be at the dealership during the hoursspelled out in a contract.Tomarchio testified that Kubert repeatedly sought toquestion him about his opinion of the Union, and he triedto avoidsuch discussions.According to Tomarchio, hetoldKubert and other employees that he didn't carewhether the Union came in, and that he could manage ineither a union or nonunion situation. Tomarchio testifiedthat Kubert told him that the employees would not haveto punch a timeclock when the Union came in, and thathe disagreed,assertingthata contract would containbusinessprinciples that would be negotiated by Koons.Tomarchio testified that he told West that in a union sit-uation, the contract would provide for skill levels, andthat each employee would be expected to perform byhimself at his skill level. According to Tomarchio, hetoldWest that he could help, but that if the Union camein he would be administratively tied up, his time wouldbe restricted, and he would not always be availale. To-marchio further testified that Evans voluntarily told himthat he would not let him down, and would vote againstthe Union, whereupon Tomarchio replied that he did notcare, that it was up to Evans, and that if he felt sostrongly he should go out and spread the word. Accord-ing to Tomarchio, Evans voluntarily reported back thatothers Would vote against the Union, whereupon Tomar-chio replied that he did not care. Tomarchio further tes-tified that he did not question employees about theirunion activity or sympathies, or solicit employees tooppose the Union, ' or threaten employees with reprisalsas alleged in the complaint.I credit the testimony of Jones, Kubert, West, andEvans, and L credit the testimony of Epling to the extentthat it is consistent with that of Evans. The statementsattributed to Tomarchio are consistent with the contem-poraneousstatementsand conduct of Make-Ready Man-agerSherbert and with Koons'statementat the Christ-mas party, and together indicate a company policy withregard to its opposition to unionization. Moreover To-marchio repeatedly demonstrated a personal vindictive-ness toward the employees in general and the leadingunion adherents in particular, which tended to color bothhis version of the conversations in question and theactual situation in the workplace.Thus,Tomarchio testified that Ricky Kubert was"very opinionated" and "looking for me to be the scape-goat," that Jones "was always buttering up to me," andthat the service department employees were "undisci-plined." In fact, the Company had high regard for itsline mechanics,and Jones, who was assigned two helpersby Tomarchio, was regarded as one of the best mechan-ics.This is not to say that I have no credibility problemswith any of the General Counsel'switnesses.As indicat-ed, I have substantial reservations with respect to the tes-timony of Epling. However, I fmd it unlikely that allfive witnesses would knowingly testify falsely against theCompany, particularly Kubert, Jones, and West, all ofwhom were employed by the Company at the time oftheir testimony. Kubert in particular generally impressedme as a candid witness who did not hesitate to admitfacts that were favorable to the Company, and who heldup under cross-examination despite repeated attempts bycompany counsel'to paraphrase or misconstrue his testi-mony. 1sI fmd that the Company, by Tomarchio, violated Sec-tion 8(a)(1) by threatenng its employees with plant clo-sure and loss of jobs, more severe discipline includingfines and discharges and onerous"rules and regulations,"refusal to help employees in their work, loss of schoolingor other opportunity for advancement, and loss of thebenefits and privileges of discounts on parts, leavingwork early, working on their own cars or on other carsoutside the dealership, all if the employees selected theUnion as their bargaining representative. Tomarchiomade no reference to the collective-bargaining process,and did not suggest that the employees might gain any-thing from this process. Rather Tomarchio simply equat-ed union representation with all of these dire conse-quences, either as a result of company action or throughthe thinly disguished pretext of fictitious "union rulesand regulations." Therefore the threats were unlawful.M. O'Neill Co.,supra;H. A. Kuhie Co.,supra.I further find that the Company, by Tomarchio andSherbert, violated Section 8(a)(1) by soliciting Evans andEpling to persuade other employees to oppose the unionand to report on the results of such activity, i.e., the atti-tude of other employees. The Company was particularlydetermined to ' use Evans,a self-reliant, intelligent, andambitious individual who might be in a position to influ-is In his affidavit,Kubert stated that no one from the Company har-assed or threatened or promised him anything personally. However, inthe same affidavit Kubert described his conversations with Tomarchio.Therefore, Kubert's conclusory statement in his affidavit does not tend toimpeach his testimony in this proceeding. 524DECISIONSOF NATIONAL LABOR RELATIONS BOARDence other young employees.The Company thereby vio-lated Section 8(a)(1) of the Act.Vincent et Vincent of Al-lentownMall,259 NLRB 1025 (1982). I further find thatthe Company, by Tomarchio and Sherbert, violated Sec-tion 8(aXl) by interrogating employees concerning theirunion attitude and activities and those of their fellow em-ployees.The supervisors had no legitimate reason toquestion the employees,and in only one instance did thesupervisor inform the employees that he did not have toanswer. In,some instances,involving Evans and Epling,the employees were summoned to Tomarchio's office inan atmosphere of unnatural formality.In the circum-stances, the interrogation was demonstrably preliminarytoan unlawful purpose, namely to determine thestrengths and weaknesses of union support in order tocounter the union campaign by company-sponsored em-ployee solicitation,threats of reprisal,and (as will be dis-cussed)redressof grievances and grants of benefit.Therefore, the interrogation was unlawful.Vincent etVincent,supra, 259 NLRB at 1025-1026;Sparton Plastics,269,NLRB 546, 552 (1984).16On Wednesday, January 5, at 4:30 p.m. General Man-ager Hendrick conducted a meeting of the service de-partment personnel in the upstairs conference room.Hendrick also spoke separately to the body shop employ-ees.Mechanics Smith,Kubert, Jones, Felesky,and Pier-son testified for the General Counsel concerning theservice department meeting.Acting ServiceManagerCollins began the meeting by discussing shop matters andannouncing certain awards to the mechanics(the awardswill be discussed at a later point in this decision). Hen-drick then spoke concerning the Company's policy withregard to unionization and the election campaign.Smith,Kubert, and Jones testified in sum that Hendrick said ifthe Union got in he would not be able to talk directly tothe employees as he had been doing, but would have togo to the Union. 117Smith, Kubert, and Felesky all testified that Hendricksaid there would be no discounts on parts if the Uniongot in. Felesky further testified that Hendrick said theemployees would, not be able to charge parts, and Smithtestified that he said theCompanywould no longer makepersonal loans,as it had done for some employees. Fe-lesky and Kubert, testified that Hendrick said the employ-eeswould lose the privilege of working on their owncars.However, Smith testified that he said the employeeswould probablylose, hobby night, and that this was theonly time that Hendrick used the word "probably." Theemployees testifiedin sumthat Hendrick did not say thatthese matters would depend on the outcome of contract16 In his brief(fn. 49)the General Counsel withdrew the, allegation ofpar. 10(b) of the complaint that Tomarchio unlawfully created the 'im-pression of surveillance by informing the employees he knew the 'me-chanics had signed cards.Par. 10(a) of the complaint' alleges that Tomar-chio solicited employees to inform management about who signed unioncards. I rind that the statement in question(to Evans)was interrogationrather than solicitation.However,as discussed,I find that Tomarchio un-lawfully solicited Evans to report on the results of his antiumon talkamong employees.17 Par.20 of the complaint alleges that on two occasions in early Janu-ary,Hendrick made statements to this effect in his office. No evidencewas adduced concerning such conversations.I find that if such statementswere made at all, they were made at the service department meetingnegotiations.Smith,Kubert, and Felesky testified in sumthat Hendrick said the Company was actively seeking toreplace Jim Collins and Betty Dorr with people whowere more qualified to deal with a union. However,Pierson,who questioned Hendrick about the matter,gave a more detailed version of Hendrick's remarks.Pierson testified that Hendrick said the Company wasseeking a service manager and a body shop manager.Pierson then asked what was wrong with the presentmanagers,whereupon Hendrick replied that if the Uniongot in the Company would need someone who was morefamiliarwith the workings of a union and how to dealwith the situation. Both Collins and Dorr were popularamong the employees.It is undisputed that Hendrick told the employees thatthe rumors about closing were not true, and that thedealershipwould not close (in fact, as previously dis-cussed, the alleged"rumors" began with John Koons atthe Christmas party). Hendricks testified that he did saythe Company might not be able to keep open if it had, topay out more in benefits than it could afford. I alsocredit the testimony of Hendricks that he said the Com-pany would bargain in good faith. Hendrick also apolo-gized for his, accusations at the Christmas party concern-ing Koons'mobile home.Withregard to the allegationsof the complaint, Hendrick testified that he told the em-ployees that they did not need a union, that the Compa-ny had an open door policy, and that with a "thirdparty" the employees would not have much to say. Hen-drick testified that he did not say the employees wouldlose discounts or hobby night, but did say that he did notknow what would be in a contract. Hendrick further tes-tified that he said he did not know if the Companywould beable to continue making loans.Hendrickdenied saying that the Company would terminate Collinsand Don.According to Hendrick, he said that he was lookingfor a body shop foreman (not manager), and that he didnot know if he could make Collins the permanent servicemanager,because he did not know the qualifications ifthe Company lost the election and had to work with aunion. (As heretofore found, Crip Brown was promotedto body` shop foreman prior to thismeeting.)Collins,who was present at the meeting,testified that Hendricktold Pierson that Collins would be considered for servicemanager,and that Hendrick also said he was looking fora body shop foreman. However, Collins did not corrobo-rateHendrick's testimony with regard to other specificallegations of the complaint.Don was evidently notpresent at the meeting. The Company produced threepresent or former employee witnesses concerning themeeting(Robert Sanford, Bruce Bennett, and DonaldMcMullen). They testifiedin sumthat Hendrick said theCompany would not close but would bargain in goodfaith.However, they did not corroborate Hendrick's tes-timony with regard to the specific allegations of thecomplaint.The employees testified in sum that theycould not remember what else was said.18is In an unswornstatement that he gave to the Company's attorneys,Edward Buckalew said that there were no threats at themeeting.As pre-Continued KOONS FORD OF ANNAPOLIS525I credit the testimony of the General Counsel's 'wit-nesses and I do not, unless otherwise indicated,creditHendrick's testimony to the extent that it conflicts withtheir testimony. In light of Smith's testimony,I fmd thatHendrick spoke in absolute terms about what wouldhappen if the Union came in, except that he said that theemployees would'probably lose hobby night.Hendrick'sstatements were consistent with those made by Tomar-chio and Sherbert,except that after the confrontation attheChristmas party, the Company tended to take asofter line; by backing away from its more extremethreats to close the dealership or force a strike by notagreeing to any union demands.As discussed,I find itunlikely that the line mechanics would knowingly testifyfalsely against the Company.Hendrick's testimony withregard to the allegations of the complaint'was substan-tiallyuncorroborated except for the matter of Collinsand Dorr,and his testimony with regard to Dorr was de-monstrably false, because the Company was not lookingfor a body shop foreman at that time.I find that the Company by Hendrick violated Section8(a)(1) bythreatening the employees with loss of accessto management if they voted for the Union.Tipton ' Elec-tricCo.,242 NLRB 202, 205-206 (1979),enfd.621 F.2d890 (8th Cir. 1980);Community Cash Stores,238 NLRB265,,268(1978).I further find that Hendrick violatedSection 8(a)(1)by threatening the employees with loss ofthe benefits and privileges of discounts and chargingparts,hobby night,and obtaining personal loans from theCompany. Hendrick did not speak in terms of the give-and-take of collective bargaining.Rather, without givingany objective reasons, he told the employees that theywould or probably would lose these benefits and privi-leges if the Union came in. By making these threats,Hendrick effectively nullified his assertion that the Com-pany would bargain in good faith.However, I find thatHendrick did not violate Section 8(a)(1) by telling theemployees that the Company was actively seeking to re-place Collins and Dorr.As these managers were supervi-sors under the Act, the Company could lawfully'termi-nate them for union-related reasons,and the Companydid not act unlawfully by informing the employees of itsintentions in this regard.SeeAlgonquin Bowling Center,170 NLRB 1768, 1770(1968).Patrick Evans testified that he made an appointment tomeet with Hendrick on January,10, in order to hear hisside before the election.Evans testified that Hendricksaid he could not say much,but that all he could guaran-tee from the Union was dues,and that if the Union camein there probably would never be another Christmasparty unless the Union paid for it.Evans testified that hetold other employees about this conversation.Hendricktestified that Evans questioned him about the Union,asked what changes would take place if the Union camein,and specifically,whether there would still be aChristmas party.Hendrick testified he answered thatwhether the employees gained or lost depended on theoutcome of negotiations,and withregardto the Christ-mas party,that"economically,things can change" withviously discussed, I fmd that such conclusorystatementshave little pro-bative value.or withouttheUnion,and that he didn'tknow theanswer.I credit Evans.If Evans wished to question Hendrick about specificmatters, then it is unlikely that he would have-chosen theannualChristmas party as a subject for discussion.Rather itismore likely,as testified by Evans,that Hen-drick injected the matter into their conversation. More-over, the Company continued to have a Christmas partyeven in 1980 and 1981,when it was ostensibly operatingat a substantial loss.Therefore, Hendrick's alleged expla-nation to Evans does not ring true,because it is evidentthat absent a discriminatory motive, the Company hadno intention of discounting the annual Christmas partyeven under the worst.of circumstances.I find that theCompany,by Hendrick, violated Section 8(a)(1) bythreatening its employees with loss of'the annual Christ-mas party if the employees selected the Union as theirrepresentative.5.Alleged threats by John Koons on January 10On Monday,January 10 John Koons addressed ameeting of the service and parts department employees.Koons testified in sumthathe made clear his oppositionto unionization,but apologized for the lack of communi-cation under Tomarchio,asserted that he would notclose the dealership,and further asserted that he wouldbargain in good faith if the Union came in.Koons'testi-mony was corroborated by present and former employeewitnesses for both sides, including Karl Jones and RickyKubert. However, former line mechanic Thomas Dixontestified that Koons said there had been"a lot of fun inthe shop prior to the union activities,"but that if theUnion came in he would not be able to lend money orlet anyone charge parts, and would not help the employ-ees.Dixon further testified that Koons said he would notclose the dealership unless the Union forced him to do soby asking too much. Koons, in his testimony, deniedmaking the alleged threats,or even discussing the matterof credit and loans.Koons testified that Hendrick formu-lated company policy with regard to these matters, andthat he was not fully familiar with that policy. Dixon'sversion of Koons' speech was uncorroborated by anyother witness.He tended to be hesitant and uncertainabout just what Koons said.It is quite possible thatDixon was confused between Hendrick's speech andKoons' speech.I credit Koons,and I find that Koons didnot make any unlawful threats in his January 10 speech.B. Alleged Unlawful Pay Increases,Bonuses andOther Changes in Employee CompensationThe complaint alleges that the Company violated Sec-tion 8(a)(1) and (3)of the Act by granting certain payincreases,bonuses, and other changes in compensation tounit employees'during the election campaign.19All of19The complaint alleges that the Company made these changes be-cause the named employees"joined,supported or assisted the Union" andengaged in other protected concerted activities, "and in order to discour-age employees from engaging in such activities."However,in light of thespecific alleged unlawful changes and the evidence presented in supportof the complaint, I do not understand the thrust of the General Counsel'sContinued 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese changes are alleged to have occurred about Janu-ary 6, i.e., within a week of the election, except for bo-nusestomake-ready employees that were announced atthe Christmas party on December 18. I shall first discussone of the changes that occurred in January, because, aswill be discussed, the circumstances of that change areevidentiary with respect to the other allegations of thecomplaint and the Company's answer to those allega-tions.1.Change in formula for computation of body shopemployees' wagesDuring the election campaign there were six metal em-ployees and three painters in the body shop.Prior toApril 1982, they were paid weekly on the basis of 50-percent of the labor charge for the jobs on which theyworked. (The labor cost is determined by theCrashbookGuide.For warranty work the employees were paidunder the flat-hour system.) The metal employees, butnot the painters,purchased their own materials, i.e., tape,putty, fiberglass,sandpaper,grinding discs,and similaritems. In April 1982 the Company changed the compen-sation formula.Painters received 45 percent of laborcharges up to $1200, and 50 percent above that amount.Metal employees were paid on a sliding scale of 40 per-cent of labor charges up to $800, 42.5 percent of theamount from $800 to $960, and 45 percent of the grosslabor charges above $960. However, the Company, sup-plied all materials at no cost to the employees. There isno contention by the Company that this change tookplace as the resultof any periodicevaluation.GeneralManager Hendrick specifically admitted that neither theApril 1982 change nor the January 1983 change, whichis the subject of the complaint, were made as the resultofanysemiannual evaluation. (Moreover, as will be dis-cussed, the Company contends that such reviews weremade in June and December and implemented in Julyand January of each year. Therefore, the April 1982change would not fit into this pattern.)It is evident, at least with respect to the painters, thatthe April 1982 changewas areduction in their rate ofpay. The Company'switness gave conflicting reasons forthis change. Hendrick testified that John Koons told himthat most shops paid only 45 percent, and that the Com-pany was having problems that were caused by the useof inferiormaterials.However,Body Shop ManagerDorr testified that there were no such problems. Dontestified that she was told that work was slow and thechange was expected to make the employees more pro-ductive, but she professed to be unable to explain howthe change would achieve this result. John Koons testi-fied that he reduced the rate of pay at JKJ Chevrolet,and instructed Hendrick to do the same at Annapolis, inorder to produce more income for the Company throughcentralizedpurchasingof supplies.The explanationmakes no sense because the metal employees had beencaseto be that the Company granted increases and benefits only to em-ployees who joined the Union. Rather the thrust of its case appears to bebased on the second conclusory assertion, namely, that the Companymade these changes in order to discourage employee support for theUnion.purchasing supplies at no cost to the Company, and theCompany had always furnished supplies for the painters.Koons was correct in part, namely that the change wasintended "to make more profit for ourselves." In sum,the Company sought to make more profit by reducingthe rate of pay of its body shop employees, and by plac-ing them in a position where they had to produce morein order to move into a higher income rate.The change was extremely unpopular with the em-ployees, who from the beginning constantly complainedto Dorr; who in turn informed Hendrick of these com-plaints but to no avail. Dorr testified that the employeestold her the change would cost them $2000-$3000 peryear.In September Service Manager Tomarchio attempt-ed on his own to institute a different compensationsystem, but his action was promptly countermanded byHendrick. About this time one of the body shop employ-ees quit his job because of dissatisfaction with the com-pensation system. According to Hendrick, Dorr askedhim to permit Tomarchio to continue the revised system.However, Dorr testified that Tomarchio's system was"different and confusing" and that she repeatedly askedHendrick to restore the former system. According toHendrick and Dorr, Hendrick told her that he would re-evaluate the compensation system in January. In fact,Hendrick had no authority to make such a promise, be-cause the April 1982 change had been personally orderedby John Koons.In his testimony,Koons was vague and evasive aboutwhen he decided to restore the 50-percent compensationrate.According to Koons, the matter was under discus-sion since September,and he was "leaning that way" inNovember or December, but the actual decision was notmade until December or January, and that he and Hen-drick agreed on the change in early January. The Com-pany presented several body shop employees who testi-fiedconcerningthe compensation system. However, onlyone witness testified that there was any 'promise toreview the system, and that witness ended up by cor-roborating the General Counsel's position.Metal employee Archie Brown testified that in Sep-tember or October, Betty Dorr told him that they wouldlet the existing system remain in effect until January tosee if it would work. However, Brown then testified thatDorr said they would "let it stand for a year to see if itworked." If Don meant one year from April 1982, thenthe existing system would remain in effect until April1983. If Don meant one year from their conversation,then it is evident that the existing system would remainin effect until at least September 1983.Either way, it isevident from Brown's testimony that as of September1982 the Company had no intention of changing or evenreconsidering the existing system in or about January.It is'undisputed that effective as of January 6, theCompany restored the former 50 percent compensationrate for the body shop employees. Hendrick and Dorrtestified in sum that in early January, Dorr met with thebody shop employees and offered them a choice of eithercontinuing the existing compensation system or returningto the 50-percent compensation rate, provided that themetal employees purchased quality materials. The em- KOONSFORD OFANNAPOLISployees voted unanimously to return to the formersystem.Dorr informed Hendrick of their choice. Hen-drick told her that the change would be implemented inthe next pay period, and Dorr promptly informed theemployees. No evidence was introduced that the Compa-ny ever evaluated the compensation system as, allegedlypromised by Hendrick. As indicated, the Company letthe employees make their choice. Indeed, the Companyhas virtually conceded in this proceeding that it restoredthe former system as a means of redressing its employees'grievances. In its answer,the Company conceded that itrestored the former compensation rate as the result of.,anongoing effort and dialogue between Respondentsaid its effected employees concerning the most desirableand effective system to be used in meeting the needs ofboth respondent and its employees." In fact, prior to De-cember 1982,the Company turned a deaf ear to its em-ployees' complaints.Betty Dorr admitted that she knewthat the Union was using the compensation problem asan issue in the campaign,and that in December she toldJohn Koons that the biggest problem in her shop wasthat the employees wanted the old compensation formu-la. It is also undisputed that after the Company restoredthe former formula, it made no effort to monitor the pur-chase of materials by the metal employees and never toldthem what materials they should use. Indeed,severalcompany witnesses testified to that effect.I find that but for the Union's successful organizationalcampaign and its petition for aBoard election,the Com-pany would not have restored the formercompensationsystem. I further find that the Company restored theformer system in order to discourage employee supportfor the Union in the pending election. Therefore, theCompany violated Section 8(aXl) and (3) of the Act. Seegenerally NLRB v. Exchange Parts Co., 375 U.S. 405,409-410 (1964);NLRB v. Pandel-Bradford, Inc.,520 F,2d275, 279-282 (1st Cir. 1975). Specifically, it is unlawfulfor an employer to grant redress of employee grievancesduring an election campaignin order to discourage sup-port for aunion, regardlessof whether the employer'saction actually results in monetary benefit to the employ-ees. SeeUarco, Inc.,216 NLRB 1 (1974).Therefore, in determining whether the Employer actedunlawfully, it is immaterial whether the change actuallyresulted in financial benefit to the employees. In fact, thechange did result in a higher, rate of compensation.Indeed, the employees' own complaints speak for them-selves.It is unlikely that employees would persistentlyand urgently demand a return to a system that paid themless or, thesameas they were currentlyearning.With re-spect to the painters, it is obvious that they received ahigher rate of pay under the pre-April 1982 system be-cause they never paid for their own supplies. Fifty per-cent of $1200 is more than 45 percent of $1200 ($60 perweek more, to be exact), In support of its contention thatthe employees did not make more income as a result ofthe January change, the Company presented a compari-son of the employees'gross wages under the formula ineffect from April 1982 to January 1983, with that underthe restored former formula since January 1983.The Company'sargumentbegs thequestion.The em-ployees'gross income depends first and foremost on their527volume of work,i.e.,gross sales,which in turn dependsprimarily on factors other than their rate of compensa-tion.A more accuratemeasureof the change may bemade by comparing the employees'earnings under theApril 1982 formula with that under the, formula restoredin January, for weeks in which they had comparablegross labor sales figures on their respective jobs.For ex-ample,during the week ending December 1, 1982,paint-er Jim Fenderson earned $301.14 on gross labor sales of$669.20.During the week ending April 6, 1983, underthe restored 50-percent formula,Fenderson earned $331on gross labor sales of $662.During the week endingApril14, 1982, metal employee Kenneth Boston earned$271.44on grosslabor sales of $678.60, which is a lowvolume of business for metal employees.During anotherslow week in 1983 (week ending April 20, 1983) Bostonearned $308.80 on gross labor sales of $617.60, i.e., a dif-ference in earningsof about $37. The difference in earn-ings was substantially greater during comparatively busyweeks.,During the week ending June 30, 1982,metal, em-ployee Sedgewick Cole earned $569.51 on gross laborsales of $1269.79. During the week ending January 12,1983,'Cole earned $631.41on ' grosslabor sales of$1262.8 1, i.e., a difference of about $62. Under the lastweek of the sliding scale formula,metal employee JackWinemiller earned$667.17 'on gross labor sales of$1482.60. The next week, under the restored 50-percentformula,Winemiller earned $731.80 onn gross labor salesof $1463.60, i.e., a difference of over $64.'Nevertheless, the Company contends that the metalemployees did not actually make any financialgain be-cause they now had to pay for their own supplies. Insupport of this contention, the Company presented wit-nesses who testified in sum that the metal employes spentfrom $30 to $40 per week on supplies. No records werepresented in support of this contention. However, thecomparative figures discussed above indicate that, evenassuming these estimates to be correct,the metal employ-ees were nevertheless in a position to make more moneyunder the 50-percent formula. Moreover, the 'employeescould deduct such expenses on their Federal and Stateincome tax returns. For this and other' reasons indicatedby the evidence, I am inclined to view these estimates ofexpense figures with some skepticism. Thus Jack Wine-muller testified that he spent about $30 per week on sup-plies, depending on the work done. Sedgewick Cole tes-tified that he spent $30 to $40 per week on supplies de-pending on the work done. However, 'the Company'slabor sales figures indicate that Winemiller was the bodyshop'sbiggestproducer during the first 7 months of1983.Winemiller worked on jobs with gross labor salestotaling $31,382.65, compared with $19,779.11 for Coleduring the same period. These figures, coupled with theemployees' obvious self-interest and their own strongpreference for a system under which they purchasedtheir own supplies, tends to indicate that Cole, at,least,was exaggerating. ,In sum, I find that the Company violated Section8(a)(1) and (3) of the Act by redressing employee griev-ances and by granting a higher rate of pay to the bodyshop employees in order to discourage employee support 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the Union. The Company waited until shortly beforethe election in order to maximize the impact of its action.It is unlikely that the Company would have embarked onsuch a course of action without also attempting to simi-larly appease other important segments of the electionunit.Therefore, I find that the evidence with respect tothe wage formula change,including the Company's ad-missionswithrespect to the reasons for that change, isalso evidential with respect to other increases and bo-nuses granted during the election campaign,and tends toimpeachthe Company's asserted reasonsfor such in-creases.2. Bonusesto make-ready workers, and thetechnician of the year and technician of the monthawardsAt the December 18 Christmas party, General Manag-er Hendrick announced that the Company was awarding$50 bonuses to eight named employees for their "finework" in preparing a large number of cars for deliveryto the State of Maryland (Hendrick inadvertently failedto name a ninth employee,Edward Buckalew, who wasgiven his check the next workday). The General Counselcontends that the awards were unlawful. In support of itsposition that the awards were not unlawful motivated,the Company presented evidence concerning "technicianof the year" and "technician of the month" awards inorder to show that the granting of bonuses was not un-usual. For the reason that will,be discussed, I find thatthe bonuses to the make-ready workers was not discri-minatorily motivated, but that the Company distributedtechnician of the year and retroactive technician of themonth money among its line mechanics in order to dis-courage support for the Union, and thereby violated Sec-tion 8(axl) and (3) of the Act.The $50 bonuses were awarded to make-ready em-ployees and some regularly classified porters and helperswho were specially assigned to prepare a fleet of cars fordelivery to the State of Maryland. The contract in ques-tion ' called for the delivery of some 351 cars over aperiod of about 8 months. However, a substantial numberof the cars were delivered in early December. Hendricktestified that some 172 cars were delivered during a shortperiod of time in December.Preparation was made diffi-cult by rainy weather.Someof the work was performedduring overtime hours.Most of the work was performedby the Company's young, unskilled, and relatively low-paid employees.In these circumstances, it would not besurprising that the Company, in a burst of Christmasgood will, might choose to reward the make-readyworkers in some way.I recognize that this is a closequestion.The bonuses were announced and granted during theelection campaign. However, as indicated,the bonuseswere awarded in the context of another unusual situa-tion.The Company regarded' its make-ready and otherunskilled personnel as a group that was particularly vul-nerable to employer pressure, and therefore (as found)tended to direct much of its unlawful conduct at them.The Company may have been inclined to give them adouble dose of rewards (as will be discussed, the Compa-ny gave merit pay increases to the make-ready employ-ees in early January). It is also possible that the Compa-ny saw an opportunity to grant increases to the helpersand newly hired porters(temporarily assigned to makeready) who would not be amenable to"merit"increases.However, it is unlikely that the Company would grantwage increases and other benefits to some of its employ-ees inorder to discourage support for the Union, whiletotally neglecting the line mechanics,who were the larg-est,most important,and most influential group amongthe unit employees.Indeed this is a principal weakness inthe General Counsel's theory of the case. Additionally,the evidence indicated that until the confrontation at theChristmas party, the Company tended to take a hardline,whereas in January the Company took a softer ap-proach, modifying its threatening language while holdingout an olive branch in the form of wage increases, whichwere timed in order to achieve the maximum effective-ness.The technician of the month award was initiated byServiceManagerTomarchio in April 1982. Tomarchioset up a rating system whereby the service writers andAssistantManagerCollins (and Tomarchio in the eventof a tie vote) selected the outstanding mechanic of themonth. That mechanic was' given a $200' award, whichwas announced at the monthly service department meet-ings.Second and third awards ($20 and $10, respective-ly)were also given. From the beginning the mechanicsfound the system distasteful. Evidently they regarded theawards as divisive and smacking of favoritism. There-fore, the recipients would share their awards with theother mechanics.In September Tomarchio asked the me-chanics to select the recipient. The mechanics demon-strated their contempt for the system by selecting themechanic with the worst record of comebacks. Tomar-chio told them to vote again. The result was that noaward was given in September.In his testimony Tomarchio described the technicianof the month system, but made no reference to any tech-nician of the year award. No mechanic testified that theywere promised a technician of the year award. Neverthe-lessGeneral Manager Hendrick testified that at a meet-ing in early January, he told the mechanics that Tomar-chiomade a commitment for a technician of the yearaward, that the mechanics told him that they did notcare, but that he insisted he would "settle my obliga-tion," whereupon the mechanics said they would split upthe money. The Company then distributed $700 in cash,which was divided up among the mechanics ($53.85 permechanic). At the same time the Company distributedmonthly award money not only for December, but alsofor September, notwithstanding that Tomarchio had de-clined to give an award for that month.Ifind that the Company's distributionof a large sumof cash to its mechanics in early January, at the sametime that it increased the rate of compensation to itsbody shop employees and granted merit increases tomost of its hourly paid employees, was part and parcelof the same course of conduct that was designed to dis-courage employee support for the Union. Hendrick knewthat because of the unique wage structure of the mechan-ics,which was based on their qualifications and rates as KOONS FORD OF ANNAPOLIS529set forth in the applicablemanual,he could not grantthem wage increases in a conventional manner.Hendrickalso knew that the mechanics had no interest in any"technician" award, and viewed such awards with con-tempt. Therefore, he seized on a fictitious "technician ofthe year" award, knowing that the mechanics wouldsimply divide the money among themselves. Hendrickthereby found a means of appeasing the mechanics, whowere the spearhead of the union movement, by givingthem what amounted to a substantial bonus shortlybefore the election. Hendrick even added to the pot byreviving the September award, which had been rejectedby Tomarchio.I find that the Company violated Section 8(a)(1) and(3) of the Act by granting bonuses to its' mechanics inthe guise of a "technician of the year" award, in order todiscouragesupport for the Union. The Company raisedthe matter of the January distribution by way of defenseto the complaint, and was 'permitted to and did presentevidence concerning the "technician of the month" and"technician of the year" awards. Witnesses were ques-tioned by Respondent, the General Counsel, and the ad-ministrative law judge concerning the matter. The Janu-ary distribution is closely related to allegations of thecomplaint concerning wage increases and other compen-sation changes at the time.Ifind that the matter wasfully and fairly litigated, and that it is appropriate for meto make findings thereon.Quaker Mfg. Corp.,224 NLRB1059, 1061 fn. 3 (1976), enfd. 574 F.2d 358 (6th Cir.1978). I believe that I am obligated to make appropriatefindings on conduct asserted by way of defense by a re-spondent, which conduct appears to be unlawful, regard-less of whether the General Counsel has taken a positionon the matter.M & J Trucking,214 NLRB 592, 597(1974), enfd. 583 F.2d 337 (9th 0r. 1976). An administra-tive law judge, like the Board, is not confined to consid-er only theories advanced bythe parties, but must makean independent evaluation of the evidence.203. January pay increases to make-ready and partsdepartment employees and used car mechanicsEffective January 6, the Company gave hourly pay in-creases to seven of its eight make-ready employees (25-cent increases to McMullen,Lewis,Sanford Bennett, andSnodgrass, a 30-cent increaseto 'Vester,and a 50-cent in-crease to used car_ make-ready employee Marshall).SharonAlbert, the remaining . make-ready employee,worked in the Porsche-Audi Division and was paid perunit cleaned. Effective January 6 the Company also gavehourly pay increases to 6 of its 11 parts department em-ployees (25-centincreasesto Brock, Conway, and Mitch-ell;a 35-cent increase to Lawrence; and a 40-cent in-crease to James Sherbert).Among the remaining partsdepartment employees, Arismendi was hired on Decem-ber 1 and worked part time, McCabe began working as a20 Atthe hearing the General Counsel asserted that he was not previ-ously aware of the "mechanic of theyear"award. In his brief, the Gener-alCounsel takes the position(Br. 83)that the technicianof the monthawards as administeredby Tomarchio,were lawful.Obviously theywere, as the program was initiated long before the union campaign.However,the General Counsel did, not take any position with respect tothe January distribution.partsdriver on November 2, and Cully was promoted tocountermanon October 28, when he received an hourlywage increase plus commission.Also effective January 6,the Company gave increases of $25 per week to two ofits three used-car mechanics (Strittmatter and Russell).The third mechanic, Owen, was absent because ofillnessduring much of late 1982 and early 1983. Inventory clerkMary Sherbert also received an hourly raise effectiveJanuary 6,but her increase is not alleged as discrimina-torily motivated.GeneralManager Hendrick testifiedin sumthat theJanuary raises were granted pursuant to a semiannualreview policy, which he established in the summer of1981 shortly after becoming manager. According to Hen-drick, employees (except line mechanics) met with andwere reviewed by their supervisors in June and Decem-ber of each year. The results of such review,includingpay increases if warranted, would be implemented thefollowing month (July and January, respectively). Hen-drick testified that he wanted but did not'require writtenevaluations, and that consequently some but, not all eval-uations were written. Hendrick testified that he promised"several of the girls upstairs," i.e., the office clericals,that therewould be a semiannualreview, but that otheremployees were informed of this policy either by theirsupervisors or through a "service department trainingpolicy" booklet,which was prepared by himself andServiceManager Tomarchio during 1982 and issued inSeptember or October of that year. Tomarchio testifiedthat he gave copies of the manual to line mechanics Pier-son, Smith and Kubert in October 1982. The manual pro-,vided"in pertinent part that: "The Service manager mustevaluate at least semi-annually all non-productive person-nel underhis authority."Hendrickands Tomarchio intheir testimony defined "non-productive personnel" asthose who did not generate income for the Company,i.e., those employees who were paid on the basis, of anhourly wage of fixed salary. Hendrick and John Koonsfurther testified in sum, that this semiannual reviewpolicy was consistent with a similar policy utilized at theother Koons dealerships.The evidence indicated that if the Company did in factfollow a semiannual review policy, it was honored morein the breach than the observance. The Company pre-sented in evidence documents that, Hendrick identified ascomprising all the written employee evaluations since hebecame manager. Most of the evaluations were signed byTomarchio's predecessor, Bob Rose. 'Only one wassigned by Tomarchio. The remainder v' ere signed bymanagers who were principally responsible for sales andclerical personnel, e.g., John Taber and; Mario Debini.There were no writtenevaluationsby Hendrick, JimCollins, or managers Sherbert, Don, Gavin, or Christ-mas.Archie Brown, a long-time body shop employee whowas presented as a company witness, testified that Roseevaluated him in 1981, but that he did not go throughany evaluation process thereafter, until June 1983, andspecifically that Betty Dorr did not evaluate him in De-cember 1982. Jim Collins testified that he was aware ofan evaluation procedure because when he worked as a 530DECISIONSOF NATIONAL LABOR RELATIONS BOARDdispatcher,Rose would evaluate him at the beginningand middle of the year.However Collins admitted thatTomarchio(his immediate supervisor)never evaluatedhim, and that he (Collins)never evaluatedany employ-ees, even in December 1982 when he was acting servicemanager.According to Collins,he did not evaluate em-ployees because he lacked the experience,although Col-linswas obviously at least as well qualified,and probablymore so, than Irv Sherbert in this regard.Make-readyemployee Sanfordand formermake-ready employeeBennett, who were'presented as company witnesses, tes-tified in sum that Sherbert individually evaluated themevery 6months.Sanford further testified that on eachoccasion Sherbert filled out a, form,which Sanfordsigned.Their testimony was contradicted by other com-pany witnesses,including Sherbert himself.Sherberttestified that he never filled out an evaluationform,that Hendrick nevertold himto do so, and in sumthat the only"evaluation" process that he used in De-cember orJanuary,consisted of calling the make-readyemployees together,telling them they were doing a finejob but should improve their appearance,and then rec-ommending to Hendrickthat theyreceive raises. Sher-bert testifiedthat this occurred on the morning of Janu-ary 4,immediately on his return from vacation, thatHendrick told him to give the raises,and that he in-formed the employees that afternoon that they would bereceiving raises effectiveThursday,January 6. DonaldMcMullen and Charles Vester each testified in sum thatSherbert did not go through any evaluation process untilJuly 1983. Significantly,General Manager Hendrick tes-tified that he drafted a list of proposed raises some timebetween Christmasand NewYear's(including the raisesthatwere subsequently given to the make-ready crew),had thelist typed on December 30 or 31, and presentedthe list to John Koons for his approval on January 4. Ifso, then it is evident from Sherbert's testimony that Hen-drick intended to give raises to the make-ready crew re-gardless of any evaluation process(Hendrick testifiedthat Sherbert made his recommendations before leavingfor vacation on December 24. However,as indicated,Sherbert testified otherwise).Parts Manager Gavin similarly testified that he did notmake either oral or written performance reviews, anddid not tell employees under his supervision that therewould bea 6-month review.21Gavin testified that inJanuary he recommended Lawrence, Brock, and Howellfor raises,but did not recommend raises forany otheremployees in his department.Hendrick'sdraft of pro-posed raises, discussed above, indicates that Hendrick'ini-tially intended to give raises to parts employeesConway,Mitchell,and Sherbert but subsequently added Law-rence,Brock,and Howell. Hendrick testified that thethree were added because Gavin was late in geting in hisrecommendations.However,in light of Gavin's testimo-2i Parts counterman Jack Lawrence,who worked in the departmentfor 5 years,testified as a General Counsel witness that prior to January1983 he was never told of any review policy.The Company did notpresent any parts department employees as witnesses.ny, it is evident that Hendrick was determined to giveraises even when not recommended by Gavin.22The evidence discussed above indicates that formerService Manager Rose made use of a review procedure,but that after Rose left the practice fell into disuse. Thepracticewas revived only after commencement of thepresent litigation, in an effort to retroactively justify thelarge scale and unprecedented raises and other pay in-creases that were granted shortly before the election.The service department manual relied on by the Com-pany, together with the Company's own records,furtherindicates that even to the extent that the Company effec-tuated a policy of granting pay raises at periodic inter-vals that policy was designed primarily for a relativelysmall group of employees.There are only a few "non-productive personnel"in the service department. Belowthe managerial level they consist of clerical employees,porters, a janitor,and mechanic's helpers.The make-ready and used car employees fall under the sales depart-ment. The parts employees are also in a separate depart-ment.The evidence further indicates that the periodicraise policy was used primarily for the benefit of theclerical employees.As discussed,Hendrick admitted thathe told only the clerical employees about the allegedreview policy.In early July 1981,when Hendrick was acting as gen-eral manager and Rose was service manager, the Compa-ny gave raises to' 10 employees,all of whom were cleri-cals.The Companygave no merit increases in January1982.According to Hendrick and Koons, the Companydid not then give raises because of its poor financial con-dition.However, the Company was also in poor financialcondition in July 1981,shortly after Hendrick took over,when the Company gave raises to its clerical(nonpro-ductive)employees,notwithstanding Hendrick's pledgeto put the dealership"in order and"put a clamp on allexpenses."Because this was the first and only winter ofHendrick's administrationprior to the Union's organiza-tional campaign,the evidence plainly falls short'of dem-onstrating a consistent pattern of granting merit increaseseach January,much less a committment to the employeesto grant suchincreases.In early July 1982 the Company granted pay increasesto 14 employees,7 of whom were clericals.23 The evi-dence further indicates that the Company didnothave apolicy against granting wage increases or making othersubstantial changes in employee compensation at times ofthe year other than January or July, if in its opinion suchchanges were warranted. As discussed,in April 1982 theCompany substantially changed the rate of compensationfor its body shop personnel.Also in the spring of 1982,shortly after Gavin became parts manager, he made athorough review of the compensation structure in his de-partment,pursuant to Hendrick's instructions.As a22 Hendrick testified that he and Gavin agreed that parts clerk Stockwas a poor performer who was already overpaid. The circumstances ofthree of the other five department employees who failed to receive raises,have previously been noted. The fifth employee, parts countermanMarski, was by far the highest paid employee in the department.asMake-ready employee Venter testified that he received a raise inJuly 1982.In fact,he did not. KOONSFORD OF ANNAPOLISresult, the Company,changed the rate of compensationfor several department employees. (The employees werepaid under a complex system,varying from one employ-ee to another,whereby countermen and sometimes clerkswere paid an hourly wage plus percentage of gross salesabove a certain amount,while the drivers and someclerks received an hourly wage.) Significantly,the Com-pany did not wait until July to implement these changes.It is evident that by reason of these changes,Gavin feltthat the January 1983 raises were not warranted from aneconomic standpoint,butwas pressured by Hendrickinto recommending the raises.The case of warranty clerk Bonnie Bailey,relied on bytheCompany as evidence of its alleged semiannualreview policy,is particularly illustrative.Bailey's person-nel file contained an employee status change report, ef-fective November 1 and signed by Tomarchio,which in-dicated that Bailey would receive a commission of 1 per-cent on warranty labor charges.The change was markedasdeniedbyHendrick because"not semi-annualreview,"and Hendrick testified that this was his reasonfor disapproving the change.Hendrick testified that hemade the entry about December 1. As the Union had bythen filed its election petition,and December was osten-sibly the time for performance reviews, the veracity ofHendrick's entry is at best questionable.In fact, Hen-drick simply overruled Tomarchio's promise to Bailey onitsmerits.Instead on November 1 (according to theCompany's records)the Company paid Bailey$150 "tocorrectmisunderstanding"and effective December 13(according to company records), the Company gave hera $1-per-hour salary increase(the date of November 1 isscratched out on her personnel folder).If as indicated by the Company's records,the Compa-ny changed Bailey's compensation on November 1 andpossibly again on December 13 at the latest,then therewas no reason why the Company could not have donelikewise for its body shop,parts'department,and make-ready employees if it were so inclined. Instead,the Com-pany waited until shortly before,the election,and thengranted increases to,most of these employees with littleevident regard to consideration of merit.In support of its economic defense, the Company alsoadduced testimony by John Koons to the effect that hefollowed a semiannual review and merit raise,policy atother dealerships,However,this evidence simply,tendedto confirm what Koons admitted,inhis'testimony,namely that he gave Hendrick substantial discretion inrunning the Company, and that consequently Hendricknormally set pay rates'atAnnapolis,subject to final ap-proval by Koons.Thus, in January 1982 JKJ Chevroletgranted raises,but the Company and Koons Chrysler-Plymouth did not.In July 1980 the Company and JKJChevrolet granted raises, but Koons Chrysler-Plymouthdid not.Therefore,it is evident that Hendrick was notobligated to follow pay practices at other Koons dealer-ships unless specrfical>ryinstructed by Koons. Indeed,Hendrick made clear in his testimony that it was his de-cision to utilize the alleged semiannual review policy,and that he was not ordered to do so by Koons.Also in support of its economic defense, the Companyproduced internal memorandum that purported to dem-531onstrate that the Company regularly followed a semian-nual review policy, and continued to effectuate thatpolicy in December 1982.The Company presented min-utes of a managers'meeting on June 30,1981,whichlisted among things to do: "Schedules girls individuallyfor a salary review as promised today."The Companyalso presented a memo dated June 17, 1982, from Hen-drick to four managers,telling them to prepare their rec-ommendations for salary increases or decreases by June22.Hendrick did not send copies of the memo to Gavin,Don, or Christmas.These documents,if they prove any-thing, simply confirm that the ostensible semiannualreview policy had limited application.The Companyalso produced two memoranda ostensibly prepared inDecember 1982.The first,an agenda for a managers'meeting ` on December 1, indicated that the managerswere instructed to review all employees and make rec-ommendations regarding raises.The second, a similaragenda for a December 8 meeting,listed as an agendaitem "Review of semiannual _ employee evaluations."However,the General Counsel presented in evidence athird agenda,for a December, 22 meeting,indicatingreview at that meeting of"annual" employee evaluations.As found, no written evaluations were prepared in De-cember or even January, and recommendations to theextent made were submitted to Hendrick in January. It isevident that these memoranda,which were'preparedafter the Union filed its election petition, were simply in-tended to falsely create the -impression that the Companywas carrying out a preordained review policy.The employee complement in the_used;car departmentconsisted of mechanics Owen,Russell, and Strittmatterand make-ready employee Marshall.Marshall had previ-ously received a 50-cent-per-hour merit increase in May1982.Russell and Strittmater were line mechanics whowere transferred into the used-car department in Septem-ber 1982 on a temporary basis because of Owen's 'illness.They were placed on a hourly wage($6.25, or $250 perweek).Marshall, who was presented as a company wit-ness, testified that in late December, General Sales Man-ager Taber told him that he would probably get a raise ifhe could put in more timie.Marshall was suffering andcontinued to suffer from asthma,and his attendancenever improved. Nevertheless,without waiting to see ifhis attendance improved, the Company,through Used-Car Manager Christmas, informed Marshall on'January 4or 5 that he"was receiving a raise, adding the admonitionthat he should put in more time.Marshall received a 50-cent-per-hour increase, one of the largest increases givenby the Company at that time.Mechanic,,Russell,who was presented as a GeneralCounsel' witness, testified that on the morning of theelection Christmas told him that he would like to givehim a raise but could not "because of the union stuff thatwas going on." Russell complained that he heard that themake=ready employees had received raises. Russell testi-fied that that afternoon,Christmas told him that theCompany's attorney advised that they could give sched-uled raises, and that Russell would get a'$25 per weekraise.Russell Strittmatter and Marshall all received raiseseffective January 6. Christmas,in his testimony,denied 532DECISIONSOF NATIONALLABOR RELATIONS BOARDthat he discussed the raise with Russell on election day.Christmas testified that in December he recommended toHendrick that the three employees receive raises becausehe felt they deserved them, but that Hendrick wasunsure of what to do because of the pending election.Christmas further testified that on January 5 he againasked Hendrick about the raises, and that Hendrick, afterapparentlymaking a telephone call, told Christmas to"give them the raises and do the performance reviews."Christmas immediately informed the employees that theywere receiving raises.Marshall, in his testimony, inferentially corroboratedChristmas'testimony in one respect.Marshall testifiedthat onthe dayhe learned of his raise, Russell indicatedto him that he also received a raise. However, Christmas'testimony was inconsistent with the Company's answerto the complaint and with the testimony of Hendrick andMarshall in other respects.The Company's answer statedthat the raises to Strittmatter and Russell "were contem-plated at the time of reassignment as necessary in these`special cases' to ease the financial impact of their classi-fication change." If so, then there was no reason whythey could not have received the raises long before Janu-ary, since,according to Hendrick and Koons, a changein job duties does not come under the alleged semiannualreview policy, and therefore compensatory raises may beand were in fact granted at any time.Moreover,as discussed, Hendrick allegedly made hisdecision to give the raises in December,subject only toKoons' final approval, which was given on January 4when Koons visited the dealership. If the Companyneeded legal advice before granting raises, then it is un-likely that it would have waited until January 4 or 5 toobtain such advice.Additionally,as discussed,ManagerTaber,who was Christmas'superior,informed Marshallin late December that he would probably not receive araise until he improved his attendance.I do not creditRussell's testimony concerning his alleged conversationwith Christmas on election day. I find that all the em-ployees received their raises at the same time.However Ifind that but for the pending election, they would nothave received those raises.In sum,the Company on January 6 granted pay in-creases to 16 unit employees,increasedthe rate of pay of9 other unit employees,and granted bonuses to 13 linemechanics. These changes effectively and immediatelyincreased the compensation of 38 of 66 unit employees-"'There is direct evidence, including company admissions,that the rateincreasegranted to the body shop employ-ees was a last minute effortby theCompany to redresslongstanding employee grievances in order to.discouragesupport for the Union. The evidence adduced in this pro-ceeding further demonstrates that the Company did not24 The circumstances of some of the unit employees who did not re-ceive raises has previously been discussed.Among the remaining employ-ees, theporters and two clericalemployees were recentlyhired, the help-erswere paid by arrangement with their respective mechanics, and thejanitor was a part time,semiretired employee.The remaining unit em-ployees (service dispatcher,service writers,and Porsche-Audimechanics)werepaid bysalary plus commission or flat rate arrangements, whichplaced them amongthe Company's highest paid employees.In these cir-cumstances, the fact that these employees did not receive increases inJanuary 1983 is not significant.have a systematic,general,semiannual review policy;that the Company's actions in January wereunusual andunprecedented; .that many employees probably would nothave receivedincreasesbut for the Union's organization-al campaign;and that even to the extent that some em-ployees might have received raises, the timing of theseincreaseswas carefully calculated to achieve the maxi-mum propaganda values in the election campaign. I findthat in January, the Company granted payincreases, in-creases in wage,rates, and bonuses to its employees inorder to discourage support for the Union, and therebyviolated Section 8(a)(1) and (3) of the Act.C. The Election, the Propriety of a ConventionalCease-and-Desist Order, and the Propriety of aBargaining OrderThe Union's objections to the conduct of the election,which are encompassed by certain allegations of thecomplaint,aremeritorious to the extent that I havefound that the Company engaged in unfair labor practiceconduct during the critical period between the filing ofthe election petition on November 24 and the Board-con-ducted electionon January 12. Therefore"I am recom-mending that Union Objections 1, 2, 3, and 4 (coveringpay increasesin January) and 9, 11, 12, 13, and 15(threats of reprisal)be sustained.For the reasons previ-ously discussed,I am recommending that Objections 6(bonuses to- make-ready workers) and 10 (threat to firewell-liked supervisors) be overruled. I further find thatthe Company unlawfully interfered with the conduct ofthe election by conduct alleged in the complaint andfound unlawful but not specifically alleged in the objec-tions (threats, interrogation and solicitation) and conductfound unlawfulbut notalleged in either the complaint orthe objections(bonuses to line mechanics).SeeAmericanSafety Equipment Corp.,234 NLRB 501 (1978), revd. onother grounds 643 F.2d 693 (10th Cir. 1981). InEnolaSuper,Thrift,233 NLRB 409 (1977), the Board held:... Our normal policy is to direct a new elec-tionwhenever an unfair labor practice occursduring the critical periodsince "[c]onduct violativeof Section 8(a)(1) is,a fortiori,conduct which inter-fereswith the exercise of a free and untrammeledchoice in an election."Dal-Tex Optical Co:,137NLRB 1782, 1786-1787 (1962). The only recog-nized exceptionto this policyiswhere the viola-tions ' are such that it is virtually impossible to con-clude that they could have affected the results ofthe election.Applying the foregoing standard to the election in thepresent case, the election must be set aside by reason ofthe Company's unlawful conduct.I further find that a cease-and-desist order is warrantedwith respect to all violations found herein` includingthreats of plant closure, discharge, and refusal to bargainin good faith. InPassavantMemorial Area Hospital, 237NLRB 138 (1978), the Board held as follows:It is settledthatunder certain circumstances an em-ployee may relieve himself of liability forunlawful KOONS FORD OF ANNAPOLISconduct by repudiating the conduct. To be effec-tive,however, such repudiation must be "timely,""unambiguous," "specific in nature to the coerciveconduct,", and "free from other proscribedillegalconduct."Douglas Division, The Scott & Fetzer Com-pany,228 NLRB 1016 (1977), and cases cited there-in aV 1024. Furthermore, there must be adequatepublication of the repudiation to the employees in-volved and there must be no proscribed conduct onthe employer's part after the publication.PopeMaintenanceCorporation,22$NLRB 326, 340(1971).And finally, the Board has pointed out thatsuch repudiation or disavowal of coercive conductshould give assurances to employees that in thefuture their employer will not interfere with the ex-ercise of their Section 7 rights. SeeFashion Fair,Ina, et al.,159 NLRB 1435, 1444 (1966);Harrah'sClub,150 NLRB 1702, 1717 (1965).John Koons' postparty apology to employees Kubert andPierson, and the speeches of Hendrick and Koons onJanuary 5 and 10, respectively, in which they assertedthat the Company would not close but would bargain ingood faith, fail to meet the above standard. Koons saidnothing to Donald West, who heard Koons tell Piersonthat he put his job on the line, nor to any other employ-eeswho may have heard about the incident at theChristmas party. Koons waited until over 3 weeks afterthe party, and even longer after Tomarchio had made asimilar threat, to assert that he would not close the deal-ership. In the meantime, the Company permitted theimpact of these and other threats to settle in the minds ofthe employees.When Koons, finally got around , tomaking this assertion, he referred only to alleged rumorsof closure,without acknowledging that he personallywas responsible for such rumors.Moreover, the statements of Hendrick and Koonswere accompanied by and occurred in the context ofother statements and actions, which for all practical pur-poses nullified their promise to bargain in good faith.Thus, in the same speech that Hendrick made this prom-ise,he threatened the employees with loss of variousbenefits if the Union came in. At the very time theymade these' promises, they were in the process of grant-ing substantial wage,increases in order to discourage em-ployee support for the Union— Neither Koons ' nor Hen-drick made any reference to the unlawful actions of To-marchio and Sherbert. Therefore, a conventional cease-and-desist order is warranted.Passavant,supra; see alsoSafeway Stores,266 NLRB 1124, 1125 (1983).The more difficult question is whether by reason ofthe Company's unlawful conduct, I should find that theCompany unlawfully failed or refused to recognize andbargain with the Union, and therefore, that a remedialbargaining order is warranted. The applicable standard isset forth in the landmark case of11^RB v. Gissel PackingCo.,395 U.S. 575, 613-615 (1969). InGisselthe SupremeCourt held as follows:Before consideringwhether thebargaining orderswere appropriately entered in these cases, weshould summarize the factors that go into such ter-533ipination.Despite our reversal of the Fourth Circuitbelow in Nos. 573 and 691, on all major issues, theactual area of disagreement between our positionhere and that of the Fourth Circuit isnot large as apractical matter.While refusing to validate the gen-eral use of a bargaining order in reliance on cards,the Fourth Circuit nevertheless left open the possi-bility of imposing a bargaining order, without needof inquiry into majority status on the basis of cardsor otherwise, in "exceptional" cases marked 'by"outrageous" and "pervasive" unfair labor prac-tices.Such an order would be an appropriateremedy for those practices, the court noted, if theyare of "such a nature that their ` coercive effectscannot be eliminated by the application of tradition-al remedies, with the result that a fair and reliableelection 'cannot be had."NLRB v. Logan PackingCo.,386 F.2d 562, 570 (CA. 4th Cir. 1967);see alsoNLRB v. Heck's Inc.,398 F.2d 377, 388. The Boarditself,we should add, has long had a similar policyof issuing a bargaining order, in the absence of a §8(ax5) violation or even a bargaining demand, whenthatwas the' only available, effective remedy forsubstantial unfair labor practices. See e.g.,UnitedSteelworkers'ofAmericav.NLRB.,126U.S.App.D.C. 215, 376 F.2d 770 (1967); J.C. PennyCo., Inc., v.NLRB.,384 F.2d 479, 485-486 (C.A.10th Cir. 1967).The only effect of our holding here is to approvethe Board's use of the bargaining order in less ex-traordinary cases marked by less pervasive practiceswhich nonetheless still have the tendency to under-mine majority strength and impede the electionprocesses.The Board's authority to issue such anorder on a lesser showing of employer misconductis appropriate, we should reemphasize, where thereis also a showing that at one point the union had amajority; in such a case, of course, effectuating as-certainable employee free choice,become's as impor-tant a goal as deterring employer misbehavior. Infashioning a remedy in the exercise of its discretion,then, the Board can properly take into considerationthe extensiveness of an' employer's unfair practicesin terms of their past effect on election conditionsand the likelihood of their recurrence in the future.If the Board finds that the possibility of erasing theeffects of past practices and of ensuring a fair elec-tion (or a fair rerun) by the use of traditional reme-dies, though present, is slight and that employeesentiment once expressed through cards would, onbalance, be better protected by a bargaining order,then such an order,shouldissue ....We emphasize that under the Board's remedialpower thereis stilla third category ofminor or lessextensive, unfair labor practices,which, because oftheirminimal impact on the election machinery,will not sustain a bargaining order. There is, theBoard says, noper serule that the commission ofany unfair practice will automatically result in a §8(a)(5) violation and the issuance of an order to bar-gain. SeeAaron Brothers,supra. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf John Koons had not backed away from his priorthreat, this case would plainly constitute a Class IGisselcase, i.e., an exceptional case marked by outrageous andpersuasive unfair labor practices,which without furtheranalysis of the factual context, would warrant issuance ofa remedial bargaining order.SeeGissel,395 U.S. at 587-589, 615(theSinclaircase).Although Koon's disclaimerswere inadequate to preclude a conventional cease anddesist order, they must be considered as part of the over-all factual context in determiningthe proprietyof a bar-gaining order.On consideration of that context, I fordthat the Company has engaged in a pattern of unreme-died unfair labor practices that effectively destroyed theconditions for a free and fair election, that those condi-tions probably cannot and will not be restored to anytime in the foreseeable future, and that therefore a bar-gaining order is warranted,based on the Union's majori-ty status as of November 23 and 24, when it requestedrecognition and petitioned for a Board-conducted elec-tion.The present case presents an almost textbook exampleof the "fist inside the velvet glove."NLRB v. ExchangeParts,375 U.S. 405, 409 (1964). The Company throughits supervisory personnel repeatedly hammered home thetheme that unionization would per se result in the loss ofa wide range of privileges and benefits that were impor-tant to the employees, e.g., job security, employer assist-ance, access to management,hobbynight,working oncars outside the job, parts discount, opportunity forschooling advancement, drinking beer after work, andthe annual Christmas party. These threats for all practi-cal purposes nullified the Company's belated assertionthat it would bargain in good faith.Moreover,the em-ployees were well aware that retention of some of theseprivilegesand benefitswere dependent on employergood will or other subjective or variable factors withintheCompany's control, e.g., the extent to which theservice manager might grant more time to a mechanic ona flat ratejob. Therefore, it is unlikely that the posting ofa Board notice(and that essentially is all that a conven-tionalBoard order could provide in this case) wouldoffer much assurance to the employees.SeeE S. Merri-man & Sons,219 NLRB 972 (1975), enfd. mem 569 F.2d351 (9th Cir. 1978).25Most serious, however,were the pay increases grantedshortly before the election. In these cases, the Boarddoes not punish the employees by depriving them ofsuch benefits.Essentiallyall theBoard can do is to tellthe employer not todo it again.This would be a case oflocking the barn door after the horses were stolen. By itsunlawful actions (most conspicuously in the situation ofthe body shop employees) the Company at the very lastminute acted to redress employee grievances that gaverise to the organizational campaign,and granted pay in-creases that were designed to discourage support for theUnion.26 The impact of such actions, coupled with the86Even a subsequent apology could not reasonably be expected towipe out an implied threat of discharge from theCompany's president.As Pierson put it on cross-examination:"Its going to stick in my mind fora long time."86 As indicated, the votein the election was27 to 39 Thevotes of thenine body shop employees alone mightwell havebeen decisive.Company's unlawful threats, cannot easily be forgotten.Therefore the Board, with judicial approval, has issuedremedial bargaining orders in cases involving comparableor even less serious employer misconduct.SeeTiptonElectric Co. v. NLRB.,621 F.2d 890, 898-899 (8th Cir.1980) (threats of loss of access to management and a har-monious working relationship, coupled with promisedimprovements in pay policy that were granted shortlyafter-the election);NLRB v. Colonial Knitting Corp., 464F.2d 949, 952 (3d Cir. 1972) (interrogation of an employ-ee and pay raises granted on the day before the election);Keystone Pretzel Bakery,696 F.2d 257, 263-265 (3d Cir.1982) (authorizing employee to conduct surveillance, in-terrogation,solicitation and promise to resolve griev-ances and, grant benefits, and polling ,employees);Gor-donsville Industries,supra, 258 NLRB at 603 (promise andgrant of general wage increases deemed sufficient towarrantbargainingorder even without consideration ofother unfair labor practices); andMichigan Products,236NLRB 1143, 1147 (1978) (promises of wage increasesand benefits and to deal directly with employee commit-tee).I further fmd that neither the passage of time nor em-ployee turnover is likely toresultin conditions thatwould allow uncoerced employee choice in a free andfair election. I have already discussed some of the rea-sons for this fording. The Company presented evidencethat as of the close of the hearing (October 18, 1983), 24of the 66 employees in the unit as of January 10 were nolonger employed by the Company; and one was nolonger in the unit. The evidence indicates that there issubstantial turnover amongthe Company'syounger, un-skilled employees, e.g., porters, helpers, and make-readyemployees.However, the evidence also indicates thatthere is much greater stability at higher levels of pro-gression,particularly among the line mechanics andthose on commission.Thus, among the employees whowere still in the unit as of the close of the hearing, Smithwas employed by the Company for 7 years, Kubert for 9years, Cully for 4 years, Cole for 7 years, Felesky for 15years, Pierson for 15 years, Lawrence for 5 years, ArchieBrown for 11 years, Henry Brown for 15 years, GeorgeMarski for 11 years, Russell for 5 years, Strittmatter for38 years, and John Chambers for 23 years. These em-ployees included the principal union adherents and em-ployees who were direct targets of the Company's unfairlabor practices. It is evident that it will be a long timebefore the 1982-1983 election campaign is forgotten atthe Company and before the effects of the Company'sunlawful conduct can be dissipated. SeeE.S.Merriman &Sons,supra.I ford that the Company violated Section 8(a)(5) and(1) of the Act by failing and refusing to recognize andbargainwith the Union on and after November 24, 1982,as the exclusive representative of its employees in the ap-propriate unit. It follows that the Company further vio-lated Section 8(a)(5) and (1)by granting bonuses to itsmake-ready workers in December and by granting wageincreases,a higher wage rate, and unscheduled bonusesto unit employees in January, without giving the Union KOONS FORD OF ANNAPOLISnotice or an opportunity to bargain concerning such mat-ters.TradingPort,219 NLRB298, 302(1975).CONCLUSIONS OF LAW1.The Company is an employerengaged in commercewithin the meaning of Section2(6) and (7) of the Act.2.TheUnion is a labor organization within the mean-ing of Section 2(5) of the Act,3.All full time and regular part time Service Depart-ment employees,including 'mechanics,body and paintshop workers,parts department employees,drivers, help-ers,make-ready employees, porters, dispatchers, and jani-tors employed at Respondent'sAnnapolis,Maryland, fa-cility but excludingsalespersons, office clerical employ-ees, guards,and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.4.By discriminatorily granting wage increases,higherwage rates,and bonuses to its employees in order to dis-courage support for' the Union, the Company has en-gaged and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) of the Act.5.By granting such increases;by threatening its em-ployeeswith plant closure,loss of employment, andother reprisals if they choose the Union as their bargain-ing representative; by coercively interrogating its em-ployees concerning their union activityandthat of theirfellow employees, and by soliciting employees to engagein antiunion activity, the Company has interfered with,restrained, and coerced its employees in the exercise ofrights guaranteed in Section7 of the Act, and therebyhas violated and is violating Section 8(a)(1) of the Act.6.Union Objections, 1, 2, 3, 4, 9, 11, 12, 13, and 15 inCase 5-RC-11899 havebeen sustainedby the evidence,and the Company therebyinterferedwith the , Boardelection on January 12, 1983. Union Objections 6 and 10are overruled.7.By the conduct set forthin paragraphs 4 and 5above, the Company interfered with the employees' free-dom of choice in the election, and precluded any reason-able possibility of a fair and uncoerced rerun election.8,Since November 24, 1982, the Union has been andis,the exclusive collective-bargaining representative ofthe Company's employees in the unit described above.'9.By failingand, refusingsince November 24, 1982, torecognize and bargain, with the Union as the exclusivebargaining representative of the employees in the aboveappropriate unit, and by unilaterally changing the wagesof its employees without giving the Union notice or anopportunity to bargain concerning such matters, theCompanyhas engaged in and is engagingin unfair laborpractices within,the meaningof Section 8(aX5) and (1) ofthe Act.10.The aforesaid labor practices are unfair labor prac-tices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that the Company has committed viola-tions of Section 8(a)(1), (3), and (5) of the Act, I shallrecommend that it be required to cease and desist there-from and from in any like or related manner infringing535on' the rights guaranteed its employees,in Section 7 ofthe Act. As heretofore, found, affirmative relief is alsoappropriate here. I shall direct the Company to recog-nize and to bargain collectively, upon request, with theUnion as the exclusive bargaining representative of theemployees in the unit found appropriate herein, and toembody anyunderstandingreachedin a signed agree-ment. The remedial order will also include the custom-ary provisions relating to the posting of notices, and re-lated matters.Finally, I shall recommend that the election in Case 5-RC-1 1899 be set aside and, in view of the bargainingorder entered herein, that Case 5-RC-1,1899 be dis-missed.On these findings of fact and conclusions of law andon the entirerecord,I issue the following recommend-ed27ORDERThe Respondent, Koons Ford of Annapolis, Inc., An-napolis,Maryland, its officers,agents,successors, and as-signs, shall1.Cease and-desist from(a)Threatening its employees with plant closure; lossof jobs, job security, or opportunity for advancement;loss of access to or help from management, loss of privi-leges or benefits of employment; more onerous workingconditions, futile contract negotiations; or other reprisals,if they designate, select, or support District 65, UnitedAutomobile,Aerospace and AgriculturalImplementWorkers of America or any other 'labor organization astheir bargaining representative.(b)Coercively interrogating employees about theirunion attitude or activities or those of their fellow em-ployees.(c) Soliciting employees to engage in antiunion activi-ty.(d)Granting wageincreasesor other improvements intermsand conditions of employment, or redressing griev-ances, in order to discourage support for the Union; pro-vided, however, that nothing herein shall be construed asrequiring Respondent to vary or abandon any economicbenefit or any term or condition of employment that ithas heretofore established.(e)Refusing to recognize or bargain collectively withthe Union as the exclusive collective-bargaining repre-sentative of its employees in the above described appro-priate unit.(f)Unilaterally changing wages or other terms or con-ditions of employment without prior notice to the Unionor without affording the Union an opportunity to negoti-ate and bargain concerning such matters.(g) In any like or relatedmannerinterferingwith, re-,straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.27 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard, and all objections to them shall be deemed waived for all pur-poses 536DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take thefollowingaffirmativeaction necessary toeffectuate the policiesof the Act.(a)Recognize,and on request,bargaincollectively ingoodfaithwith the Unionas the exclusive bargainingrepresentativeof the employeesin the unitdescribedabove,and embody in a signed agreement any under-standingreached.(b) Post at its office and place of businessinAnnap-olis,Maryland,copies of the attachednoticemarked"Appendix."28Copiesof thenotice onforms provided28 Ifthis Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."by the Regional Director for Region 5, after beingsignedby theRespondent'sauthorized representative,shall be posted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days in conspic-uous places including all places where notices to employ-ees are customarily posted.Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered,defaced,or covered by any other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER recommended that the election in Case5-RC-11899 be set aside and that the proceeding be dis-missed.